(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  BURWELL, SECRETARY OF HEALTH AND HUMAN 

  SERVICES, ET AL. v. HOBBY LOBBY STORES, INC., 

                       ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE TENTH CIRCUIT

     No. 13–354.      Argued March 25, 2014—Decided June 30, 2014*
The Religious Freedom Restoration Act of 1993 (RFRA) prohibits the
  “Government [from] substantially burden[ing] a person’s exercise of
  religion even if the burden results from a rule of general applicabil-
  ity” unless the Government “demonstrates that application of the
  burden to the person—(1) is in furtherance of a compelling govern-
  mental interest; and (2) is the least restrictive means of furthering
  that compelling governmental interest.” 42 U.S. C. §§2000bb–1(a),
  (b). As amended by the Religious Land Use and Institutionalized
  Persons Act of 2000 (RLUIPA), RFRA covers “any exercise of religion,
  whether or not compelled by, or central to, a system of religious be-
  lief.” §2000cc–5(7)(A).
     At issue here are regulations promulgated by the Department of
  Health and Human Services (HHS) under the Patient Protection and
  Affordable Care Act of 2010 (ACA), which, as relevant here, requires
  specified employers’ group health plans to furnish “preventive care
  and screenings” for women without “any cost sharing requirements,”
  42 U.S. C. §300gg–13(a)(4). Congress did not specify what types of
  preventive care must be covered; it authorized the Health Resources
  and Services Administration, a component of HHS, to decide. Ibid.
  Nonexempt employers are generally required to provide coverage for
  the 20 contraceptive methods approved by the Food and Drug Admin-

——————
   * Together with No. 13–356, Conestoga Wood Specialties Corp. et al.
v. Burwell, Secretary of Health and Human Services, et al., on certiorari
to the United States Court of Appeals for the Third Circuit.
2              BURWELL v. HOBBY LOBBY STORES, INC.

                                   Syllabus

    istration, including the 4 that may have the effect of preventing an
    already fertilized egg from developing any further by inhibiting its
    attachment to the uterus. Religious employers, such as churches, are
    exempt from this contraceptive mandate. HHS has also effectively
    exempted religious nonprofit organizations with religious objections
    to providing coverage for contraceptive services. Under this accom-
    modation, the insurance issuer must exclude contraceptive coverage
    from the employer’s plan and provide plan participants with separate
    payments for contraceptive services without imposing any cost-
    sharing requirements on the employer, its insurance plan, or its em-
    ployee beneficiaries.
       In these cases, the owners of three closely held for-profit corpora-
    tions have sincere Christian beliefs that life begins at conception and
    that it would violate their religion to facilitate access to contraceptive
    drugs or devices that operate after that point. In separate actions,
    they sued HHS and other federal officials and agencies (collectively
    HHS) under RFRA and the Free Exercise Clause, seeking to enjoin
    application of the contraceptive mandate insofar as it requires them
    to provide health coverage for the four objectionable contraceptives.
    In No. 13–356, the District Court denied the Hahns and their compa-
    ny—Conestoga Wood Specialties—a preliminary injunction. Affirm-
    ing, the Third Circuit held that a for-profit corporation could not “en-
    gage in religious exercise” under RFRA or the First Amendment, and
    that the mandate imposed no requirements on the Hahns in their
    personal capacity. In No. 13–354, the Greens, their children, and
    their companies—Hobby Lobby Stores and Mardel—were also denied
    a preliminary injunction, but the Tenth Circuit reversed. It held that
    the Greens’ businesses are “persons” under RFRA, and that the cor-
    porations had established a likelihood of success on their RFRA claim
    because the contraceptive mandate substantially burdened their ex-
    ercise of religion and HHS had not demonstrated a compelling inter-
    est in enforcing the mandate against them; in the alternative, the
    court held that HHS had not proved that the mandate was the “least
    restrictive means” of furthering a compelling governmental interest.
Held: As applied to closely held corporations, the HHS regulations im-
 posing the contraceptive mandate violate RFRA. Pp. 16–49.
    (a) RFRA applies to regulations that govern the activities of closely
 held for-profit corporations like Conestoga, Hobby Lobby, and Mar-
 del. Pp. 16–31.
      (1) HHS argues that the companies cannot sue because they are
 for-profit corporations, and that the owners cannot sue because the
 regulations apply only to the companies, but that would leave mer-
 chants with a difficult choice: give up the right to seek judicial protec-
 tion of their religious liberty or forgo the benefits of operating as cor-
                    Cite as: 573 U. S. ____ (2014)                      3

                               Syllabus

porations. RFRA’s text shows that Congress designed the statute to
provide very broad protection for religious liberty and did not intend
to put merchants to such a choice. It employed the familiar legal fic-
tion of including corporations within RFRA’s definition of “persons,”
but the purpose of extending rights to corporations is to protect the
rights of people associated with the corporation, including sharehold-
ers, officers, and employees. Protecting the free-exercise rights of
closely held corporations thus protects the religious liberty of the
humans who own and control them. Pp. 16–19.
     (2) HHS and the dissent make several unpersuasive arguments.
Pp. 19–31.
        (i) Nothing in RFRA suggests a congressional intent to depart
from the Dictionary Act definition of “person,” which “include[s] cor-
porations, . . . as well as individuals.” 1 U.S. C. §1. The Court has
entertained RFRA and free-exercise claims brought by nonprofit cor-
porations. See, e.g., Gonzales v. O Centro Espírita Beneficiente União
do Vegetal, 546 U.S. 418. And HHS’s concession that a nonprofit
corporation can be a “person” under RFRA effectively dispatches any
argument that the term does not reach for-profit corporations; no
conceivable definition of “person” includes natural persons and non-
profit corporations, but not for-profit corporations. Pp. 19–20.
        (ii) HHS and the dissent nonetheless argue that RFRA does
not cover Conestoga, Hobby Lobby, and Mardel because they cannot
“exercise . . . religion.” They offer no persuasive explanation for this
conclusion. The corporate form alone cannot explain it because
RFRA indisputably protects nonprofit corporations. And the profit-
making objective of the corporations cannot explain it because the
Court has entertained the free-exercise claims of individuals who
were attempting to make a profit as retail merchants. Braunfeld v.
Brown, 366 U.S. 599. Business practices compelled or limited by the
tenets of a religious doctrine fall comfortably within the understand-
ing of the “exercise of religion” that this Court set out in Employment
Div., Dept. of Human Resources of Ore. v. Smith, 494 U.S. 872, 877.
Any suggestion that for-profit corporations are incapable of exercis-
ing religion because their purpose is simply to make money flies in
the face of modern corporate law. States, including those in which
the plaintiff corporations were incorporated, authorize corporations
to pursue any lawful purpose or business, including the pursuit of
profit in conformity with the owners’ religious principles. Pp. 20–25.
        (iii) Also flawed is the claim that RFRA offers no protection be-
cause it only codified pre-Smith Free Exercise Clause precedents,
none of which squarely recognized free-exercise rights for for-profit
corporations. First, nothing in RFRA as originally enacted suggested
that its definition of “exercise of religion” was meant to be tied to pre-
4              BURWELL v. HOBBY LOBBY STORES, INC.

                                   Syllabus

    Smith interpretations of the First Amendment. Second, if RFRA’s
    original text were not clear enough, the RLUIPA amendment surely
    dispels any doubt that Congress intended to separate the definition of
    the phrase from that in First Amendment case law. Third, the pre-
    Smith case of Gallagher v. Crown Kosher Super Market of Mass., Inc.,
    366 U.S. 617, suggests, if anything, that for-profit corporations can
    exercise religion. Finally, the results would be absurd if RFRA, a law
    enacted to provide very broad protection for religious liberty, merely
    restored this Court’s pre-Smith decisions in ossified form and re-
    stricted RFRA claims to plaintiffs who fell within a category of plain-
    tiffs whose claims the Court had recognized before Smith. Pp. 25–28.
          (3) Finally, HHS contends that Congress could not have wanted
    RFRA to apply to for-profit corporations because of the difficulty of
    ascertaining the “beliefs” of large, publicly traded corporations, but
    HHS has not pointed to any example of a publicly traded corporation
    asserting RFRA rights, and numerous practical restraints would like-
    ly prevent that from occurring. HHS has also provided no evidence
    that the purported problem of determining the sincerity of an assert-
    ed religious belief moved Congress to exclude for-profit corporations
    from RFRA’s protection. That disputes among the owners of corpora-
    tions might arise is not a problem unique to this context. State cor-
    porate law provides a ready means for resolving any conflicts by, for
    example, dictating how a corporation can establish its governing
    structure. Courts will turn to that structure and the underlying state
    law in resolving disputes. Pp. 29–31.
       (b) HHS’s contraceptive mandate substantially burdens the exer-
    cise of religion. Pp. 31–38.
          (1) It requires the Hahns and Greens to engage in conduct that
    seriously violates their sincere religious belief that life begins at con-
    ception. If they and their companies refuse to provide contraceptive
    coverage, they face severe economic consequences: about $475 million
    per year for Hobby Lobby, $33 million per year for Conestoga, and
    $15 million per year for Mardel. And if they drop coverage altogeth-
    er, they could face penalties of roughly $26 million for Hobby Lobby,
    $1.8 million for Conestoga, and $800,000 for Mardel. P. 32.
          (2) Amici supporting HHS argue that the $2,000 per-employee
    penalty is less than the average cost of providing insurance, and
    therefore that dropping insurance coverage eliminates any substan-
    tial burden imposed by the mandate. HHS has never argued this and
    the Court does not know its position with respect to the argument.
    But even if the Court reached the argument, it would find it unper-
    suasive: It ignores the fact that the plaintiffs have religious reasons
    for providing health-insurance coverage for their employees, and it is
    far from clear that the net cost to the companies of providing insur-
                   Cite as: 573 U. S. ____ (2014)                      5

                              Syllabus

ance is more than the cost of dropping their insurance plans and pay-
ing the ACA penalty. Pp. 32–35.
      (3) HHS argues that the connection between what the objecting
parties must do and the end that they find to be morally wrong is too
attenuated because it is the employee who will choose the coverage
and contraceptive method she uses. But RFRA’s question is whether
the mandate imposes a substantial burden on the objecting parties’
ability to conduct business in accordance with their religious beliefs.
The belief of the Hahns and Greens implicates a difficult and im-
portant question of religion and moral philosophy, namely, the cir-
cumstances under which it is immoral for a person to perform an act
that is innocent in itself but that has the effect of enabling or facili-
tating the commission of an immoral act by another. It is not for the
Court to say that the religious beliefs of the plaintiffs are mistaken or
unreasonable. In fact, this Court considered and rejected a nearly
identical argument in Thomas v. Review Bd. of Indiana Employment
Security Div., 450 U.S. 707. The Court’s “narrow function . . . is to
determine” whether the plaintiffs’ asserted religious belief reflects
“an honest conviction,” id., at 716, and there is no dispute here that it
does. Tilton v. Richardson, 403 U.S. 672, 689; and Board of Ed. of
Central School Dist. No. 1 v. Allen, 392 U.S. 236, 248–249, distin-
guished. Pp. 35–38.
   (c) The Court assumes that the interest in guaranteeing cost-free
access to the four challenged contraceptive methods is a compelling
governmental interest, but the Government has failed to show that
the contraceptive mandate is the least restrictive means of furthering
that interest. Pp. 38–49.
      (1) The Court assumes that the interest in guaranteeing cost-free
access to the four challenged contraceptive methods is compelling
within the meaning of RFRA. Pp. 39–40.
      (2) The Government has failed to satisfy RFRA’s least-
restrictive-means standard. HHS has not shown that it lacks other
means of achieving its desired goal without imposing a substantial
burden on the exercise of religion. The Government could, e.g., as-
sume the cost of providing the four contraceptives to women unable
to obtain coverage due to their employers’ religious objections. Or it
could extend the accommodation that HHS has already established
for religious nonprofit organizations to non-profit employers with re-
ligious objections to the contraceptive mandate. That accommodation
does not impinge on the plaintiffs’ religious beliefs that providing in-
surance coverage for the contraceptives at issue here violates their
religion and it still serves HHS’s stated interests. Pp. 40–45.
      (3) This decision concerns only the contraceptive mandate and
should not be understood to hold that all insurance-coverage man-
6             BURWELL v. HOBBY LOBBY STORES, INC.

                                  Syllabus

    dates, e.g., for vaccinations or blood transfusions, must necessarily
    fall if they conflict with an employer’s religious beliefs. Nor does it
    provide a shield for employers who might cloak illegal discrimination
    as a religious practice. United States v. Lee, 455 U.S. 252, which up-
    held the payment of Social Security taxes despite an employer’s reli-
    gious objection, is not analogous. It turned primarily on the special
    problems associated with a national system of taxation; and if Lee
    were a RFRA case, the fundamental point would still be that there is
    no less restrictive alternative to the categorical requirement to pay
    taxes. Here, there is an alternative to the contraceptive mandate.
    Pp. 45–49.
No. 13–354, 723 F.3d 1114, affirmed; No. 13–356, 724 F.3d 377, re-
 versed and remanded.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, and THOMAS, JJ., joined. KENNEDY, J., filed a
concurring opinion. GINSBURG, J., filed a dissenting opinion, in which
SOTOMAYOR, J., joined, and in which BREYER and KAGAN, JJ., joined as
to all but Part III–C–1. BREYER and KAGAN, JJ., filed a dissenting opin-
ion.
                       Cite as: 573 U. S. ____ (2014)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                          Nos. 13–354 and 13–356
                                  _________________


    SYLVIA BURWELL, SECRETARY OF HEALTH
   AND HUMAN SERVICES, ET AL., PETITIONERS
13–354                v.
       HOBBY LOBBY STORES, INC., ET AL.
  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE TENTH CIRCUIT


                                       AND


  CONESTOGA WOOD SPECIALTIES CORPORATION
              ET AL., PETITIONERS
13–356                  v.
    SYLVIA BURWELL, SECRETARY OF HEALTH
          AND HUMAN SERVICES, ET AL.
  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE THIRD CIRCUIT

                                [June 30, 2014]


  JUSTICE ALITO delivered the opinion of the Court.
  We must decide in these cases whether the Religious
Freedom Restoration Act of 1993 (RFRA), 107 Stat. 1488,
42 U.S. C. §2000bb et seq., permits the United States
Department of Health and Human Services (HHS) to
demand that three closely held corporations provide
health-insurance coverage for methods of contraception
that violate the sincerely held religious beliefs of the
companies’ owners. We hold that the regulations that
impose this obligation violate RFRA, which prohibits the
2         BURWELL v. HOBBY LOBBY STORES, INC.

                     Opinion of the Court

Federal Government from taking any action that substan-
tially burdens the exercise of religion unless that action
constitutes the least restrictive means of serving a compel-
ling government interest.
   In holding that the HHS mandate is unlawful, we reject
HHS’s argument that the owners of the companies for-
feited all RFRA protection when they decided to organize
their businesses as corporations rather than sole proprie-
torships or general partnerships. The plain terms of
RFRA make it perfectly clear that Congress did not dis-
criminate in this way against men and women who wish to
run their businesses as for-profit corporations in the man-
ner required by their religious beliefs.
   Since RFRA applies in these cases, we must decide
whether the challenged HHS regulations substantially
burden the exercise of religion, and we hold that they do.
The owners of the businesses have religious objections to
abortion, and according to their religious beliefs the four
contraceptive methods at issue are abortifacients. If the
owners comply with the HHS mandate, they believe they
will be facilitating abortions, and if they do not comply,
they will pay a very heavy price—as much as $1.3 million
per day, or about $475 million per year, in the case of one
of the companies. If these consequences do not amount to
a substantial burden, it is hard to see what would.
   Under RFRA, a Government action that imposes a
substantial burden on religious exercise must serve a
compelling government interest, and we assume that the
HHS regulations satisfy this requirement. But in order
for the HHS mandate to be sustained, it must also consti-
tute the least restrictive means of serving that interest,
and the mandate plainly fails that test. There are other
ways in which Congress or HHS could equally ensure that
every woman has cost-free access to the particular contra-
ceptives at issue here and, indeed, to all FDA-approved
contraceptives.
                 Cite as: 573 U. S. ____ (2014)           3

                     Opinion of the Court

   In fact, HHS has already devised and implemented a
system that seeks to respect the religious liberty of reli-
gious nonprofit corporations while ensuring that the em-
ployees of these entities have precisely the same access to
all FDA-approved contraceptives as employees of compa-
nies whose owners have no religious objections to provid-
ing such coverage. The employees of these religious non-
profit corporations still have access to insurance coverage
without cost sharing for all FDA-approved contracep-
tives; and according to HHS, this system imposes no net
economic burden on the insurance companies that are
required to provide or secure the coverage.
   Although HHS has made this system available to reli-
gious nonprofits that have religious objections to the con-
traceptive mandate, HHS has provided no reason why the
same system cannot be made available when the owners of
for-profit corporations have similar religious objections.
We therefore conclude that this system constitutes an
alternative that achieves all of the Government’s aims
while providing greater respect for religious liberty. And
under RFRA, that conclusion means that enforcement of
the HHS contraceptive mandate against the objecting
parties in these cases is unlawful.
   As this description of our reasoning shows, our holding
is very specific. We do not hold, as the principal dissent
alleges, that for-profit corporations and other commercial
enterprises can “opt out of any law (saving only tax laws)
they judge incompatible with their sincerely held religious
beliefs.” Post, at 1 (opinion of GINSBURG, J.). Nor do we
hold, as the dissent implies, that such corporations have
free rein to take steps that impose “disadvantages . . . on
others” or that require “the general public [to] pick up the
tab.” Post, at 1–2. And we certainly do not hold or suggest
that “RFRA demands accommodation of a for-profit corpo-
ration’s religious beliefs no matter the impact that ac-
commodation may have on . . . thousands of women em-
4           BURWELL v. HOBBY LOBBY STORES, INC.

                        Opinion of the Court

ployed by Hobby Lobby.” Post, at 2.1 The effect of the
HHS-created accommodation on the women employed by
Hobby Lobby and the other companies involved in these
cases would be precisely zero. Under that accommodation,
these women would still be entitled to all FDA-approved
contraceptives without cost sharing.
                              I

                              A

   Congress enacted RFRA in 1993 in order to provide very
broad protection for religious liberty. RFRA’s enactment
came three years after this Court’s decision in Employ­
ment Div., Dept. of Human Resources of Ore. v. Smith, 494
U.S. 872 (1990), which largely repudiated the method of
analyzing free-exercise claims that had been used in cases
like Sherbert v. Verner, 374 U.S. 398 (1963), and Wiscon­
sin v. Yoder, 406 U.S. 205 (1972). In determining whether
challenged government actions violated the Free Exercise
Clause of the First Amendment, those decisions used a
balancing test that took into account whether the chal-
lenged action imposed a substantial burden on the prac-
tice of religion, and if it did, whether it was needed to
serve a compelling government interest. Applying this
test, the Court held in Sherbert that an employee who was
fired for refusing to work on her Sabbath could not be
denied unemployment benefits. 374 U.S., at 408–409.
And in Yoder, the Court held that Amish children could
not be required to comply with a state law demanding that
they remain in school until the age of 16 even though their
religion required them to focus on uniquely Amish values
and beliefs during their formative adolescent years. 406
U.S., at 210–211, 234–236.
   In Smith, however, the Court rejected “the balancing
——————
  1 See also post, at 8 (“The exemption sought by Hobby Lobby and

Conestoga . . . would deny [their employees] access to contraceptive
coverage that the ACA would otherwise secure”)
                  Cite as: 573 U. S. ____ (2014)             5

                      Opinion of the Court

test set forth in Sherbert.” 494 U.S., at 883. Smith con-
cerned two members of the Native American Church who
were fired for ingesting peyote for sacramental purposes.
When they sought unemployment benefits, the State of
Oregon rejected their claims on the ground that consump-
tion of peyote was a crime, but the Oregon Supreme Court,
applying the Sherbert test, held that the denial of benefits
violated the Free Exercise Clause. 494 U.S., at 875.
   This Court then reversed, observing that use of the
Sherbert test whenever a person objected on religious
grounds to the enforcement of a generally applicable law
“would open the prospect of constitutionally required
religious exemptions from civic obligations of almost every
conceivable kind.” 494 U.S., at 888. The Court therefore
held that, under the First Amendment, “neutral, generally
applicable laws may be applied to religious practices even
when not supported by a compelling governmental inter-
est.” City of Boerne v. Flores, 521 U.S. 507, 514 (1997).
   Congress responded to Smith by enacting RFRA.
“[L]aws [that are] ‘neutral’ toward religion,” Congress
found, “may burden religious exercise as surely as laws
intended to interfere with religious exercise.” 42 U.S. C.
§2000bb(a)(2); see also §2000bb(a)(4). In order to ensure
broad protection for religious liberty, RFRA provides that
“Government shall not substantially burden a person’s
exercise of religion even if the burden results from a rule
of general applicability.” §2000bb–1(a).2 If the Govern-
ment substantially burdens a person’s exercise of religion,
under the Act that person is entitled to an exemption from
the rule unless the Government “demonstrates that appli-
cation of the burden to the person—(1) is in furtherance of
a compelling governmental interest; and (2) is the least
restrictive means of furthering that compelling govern-
——————
  2 The Act defines “government” to include any “department” or

“agency” of the United States. §2000bb–2(1).
6            BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

mental interest.” §2000bb–1(b).3
   As enacted in 1993, RFRA applied to both the Federal
Government and the States, but the constitutional author-
ity invoked for regulating federal and state agencies dif-
fered. As applied to a federal agency, RFRA is based on
the enumerated power that supports the particular agen-
cy’s work,4 but in attempting to regulate the States and
their subdivisions, Congress relied on its power under
Section 5 of the Fourteenth Amendment to enforce the
First Amendment. 521 U.S., at 516–517. In City of
Boerne, however, we held that Congress had overstepped
its Section 5 authority because “[t]he stringent test RFRA
demands” “far exceed[ed] any pattern or practice of uncon-
stitutional conduct under the Free Exercise Clause as
interpreted in Smith.” Id., at 533–534. See also id., at
532.
   Following our decision in City of Boerne, Congress
passed the Religious Land Use and Institutionalized
Persons Act of 2000 (RLUIPA), 114 Stat. 803, 42 U.S. C.
§2000cc et seq. That statute, enacted under Congress’s
Commerce and Spending Clause powers, imposes the
same general test as RFRA but on a more limited category
of governmental actions. See Cutter v. Wilkinson, 544
U.S. 709, 715–716 (2005). And, what is most relevant for
present purposes, RLUIPA amended RFRA’s definition of
the “exercise of religion.” See §2000bb–2(4) (importing
RLUIPA definition). Before RLUIPA, RFRA’s definition

——————
  3 In City of Boerne v. Flores, 521 U. S., 507 (1997), we wrote that

RFRA’s “least restrictive means requirement was not used in the pre-
Smith jurisprudence RFRA purported to codify.” Id., at 509. On this
understanding of our pre-Smith cases, RFRA did more than merely
restore the balancing test used in the Sherbert line of cases; it provided
even broader protection for religious liberty than was available under
those decisions.
  4 See, e.g., Hankins v. Lyght, 441 F.3d 96, 108 (CA2 2006); Guam v.

Guerrero, 290 F.3d 1210, 1220 (CA9 2002).
                     Cite as: 573 U. S. ____ (2014)                    7

                          Opinion of the Court

made reference to the First Amendment. See §2000bb–
2(4) (1994 ed.) (defining “exercise of religion” as “the exer-
cise of religion under the First Amendment”). In RLUIPA,
in an obvious effort to effect a complete separation from
First Amendment case law, Congress deleted the reference
to the First Amendment and defined the “exercise of reli-
gion” to include “any exercise of religion, whether or not
compelled by, or central to, a system of religious belief.”
§2000cc–5(7)(A). And Congress mandated that this con-
cept “be construed in favor of a broad protection of reli-
gious exercise, to the maximum extent permitted by the
terms of this chapter and the Constitution.” §2000cc–
3(g).5
                             B
   At issue in these cases are HHS regulations promul-
gated under the Patient Protection and Affordable Care Act
of 2010 (ACA), 124 Stat. 119. ACA generally requires
employers with 50 or more full-time employees to offer
“a group health plan or group health insurance coverage”
that provides “minimum essential coverage.” 26 U.S. C.
§5000A(f)(2); §§4980H(a), (c)(2). Any covered employer
that does not provide such coverage must pay a substan-
tial price. Specifically, if a covered employer provides
group health insurance but its plan fails to comply with
ACA’s group-health-plan requirements, the employer may
be required to pay $100 per day for each affected “individ-
——————
   5 The principal dissent appears to contend that this rule of construc-

tion should apply only when defining the “exercise of religion” in an
RLUIPA case, but not in a RFRA case. See post, at 11, n. 10. That
argument is plainly wrong. Under this rule of construction, the phrase
“exercise of religion,” as it appears in RLUIPA, must be interpreted
broadly, and RFRA states that the same phrase, as used in RFRA,
means “religious exercis[e] as defined in [RLUIPA].” 42 U.S. C.
§2000bb–2(4). It necessarily follows that the “exercise of religion”
under RFRA must be given the same broad meaning that applies under
RLUIPA.
8         BURWELL v. HOBBY LOBBY STORES, INC.

                     Opinion of the Court

ual.” §§4980D(a)–(b). And if the employer decides to stop
providing health insurance altogether and at least one
full-time employee enrolls in a health plan and qualifies
for a subsidy on one of the government-run ACA exchanges,
the employer must pay $2,000 per year for each of its full-
time employees. §§4980H(a), (c)(1).
   Unless an exception applies, ACA requires an employ-
er’s group health plan or group-health-insurance coverage
to furnish “preventive care and screenings” for women
without “any cost sharing requirements.” 42 U.S. C.
§300gg–13(a)(4). Congress itself, however, did not specify
what types of preventive care must be covered. Instead,
Congress authorized the Health Resources and Services
Administration (HRSA), a component of HHS, to make
that important and sensitive decision. Ibid. The HRSA in
turn consulted the Institute of Medicine, a nonprofit group
of volunteer advisers, in determining which preventive
services to require. See 77 Fed. Reg. 8725–8726 (2012).
   In August 2011, based on the Institute’s recommenda-
tions, the HRSA promulgated the Women’s Preventive
Services Guidelines. See id., at 8725–8726, and n. 1;
online at http://hrsa.gov/womensguidelines (all Internet
materials as visited June 26, 2014, and available in Clerk
of Court’s case file). The Guidelines provide that nonex-
empt employers are generally required to provide “cover-
age, without cost sharing” for “[a]ll Food and Drug Ad-
ministration [(FDA)] approved contraceptive methods,
sterilization procedures, and patient education and coun-
seling.” 77 Fed. Reg. 8725 (internal quotation marks
omitted). Although many of the required, FDA-approved
methods of contraception work by preventing the fertiliza-
tion of an egg, four of those methods (those specifically at
issue in these cases) may have the effect of preventing an
already fertilized egg from developing any further by
inhibiting its attachment to the uterus. See Brief for HHS
                     Cite as: 573 U. S. ____ (2014)                     9

                          Opinion of the Court

in No. 13–354, pp. 9–10, n. 4;6 FDA, Birth Control: Medi-
cines to Help You.7
   HHS also authorized the HRSA to establish exemptions
from the contraceptive mandate for “religious employers.”
45 CFR §147.131(a). That category encompasses “churches,
their integrated auxiliaries, and conventions or associ-
ations of churches,” as well as “the exclusively religious
activities of any religious order.” See ibid (citing 26
U.S. C. §§6033(a)(3)(A)(i), (iii)).     In its Guidelines,
HRSA exempted these organizations from the requirement
to cover contraceptive services.        See http://hrsa.gov/
womensguidelines.
   In addition, HHS has effectively exempted certain
religious nonprofit organizations, described under HHS
regulations as “eligible organizations,” from the contracep-
tive mandate. See 45 CFR §147.131(b); 78 Fed. Reg.
39874 (2013). An “eligible organization” means a nonprofit
organization that “holds itself out as a religious organi-
zation” and “opposes providing coverage for some or all of
any contraceptive services required to be covered . . . on
account of religious objections.” 45 CFR §147.131(b). To
qualify for this accommodation, an employer must certify
that it is such an organization. §147.131(b)(4). When a
group-health-insurance issuer receives notice that one of
its clients has invoked this provision, the issuer must then
exclude contraceptive coverage from the employer’s plan
——————
  6 We   will use “Brief for HHS” to refer to the Brief for Petitioners in
No. 13–354 and the Brief for Respondents in No. 13–356. The federal
parties are the Departments of HHS, Treasury, and Labor, and the
Secretaries of those Departments.
   7 Online at http://www.fda.gov/forconsumers/byaudience/forwomen/

freepublications/ucm313215.htm. The owners of the companies in-
volved in these cases and others who believe that life begins at concep-
tion regard these four methods as causing abortions, but federal regula-
tions, which define pregnancy as beginning at implantation, see, e.g., 62
Fed. Reg. 8611 (1997); 45 CFR §46.202(f) (2013), do not so classify
them.
10           BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

and provide separate payments for contraceptive services
for plan participants without imposing any cost-sharing
requirements on the eligible organization, its insurance
plan, or its employee beneficiaries. §147.131(c).8 Al-
though this procedure requires the issuer to bear the cost of
these services, HHS has determined that this obligation
will not impose any net expense on issuers because its cost
will be less than or equal to the cost savings resulting
from the services. 78 Fed. Reg. 39877.9
   In addition to these exemptions for religious organiza-
tions, ACA exempts a great many employers from most of
its coverage requirements. Employers providing “grandfa-
thered health plans”—those that existed prior to March
23, 2010, and that have not made specified changes after
that date—need not comply with many of the Act’s re-
quirements, including the contraceptive mandate. 42
U.S. C. §§18011(a), (e). And employers with fewer than
50 employees are not required to provide health insurance
——————
  8 In  the case of self-insured religious organizations entitled to the
accommodation, the third-party administrator of the organization must
“provide or arrange payments for contraceptive services” for the organi-
zation’s employees without imposing any cost-sharing requirements on
the eligible organization, its insurance plan, or its employee beneficiar-
ies.    78 Fed. Reg. 39893 (to be codified in 26 CFR §54.9815–
2713A(b)(2)). The regulations establish a mechanism for these third-
party administrators to be compensated for their expenses by obtaining
a reduction in the fee paid by insurers to participate in the federally
facilitated exchanges. See 78 Fed. Reg. 39893 (to be codified in 26 CFR
§54.9815–2713A (b)(3)). HHS believes that these fee reductions will not
materially affect funding of the exchanges because “payments for
contraceptive services will represent only a small portion of total
[exchange] user fees.” 78 Fed. Reg. 39882.
   9 In a separate challenge to this framework for religious nonprofit

organizations, the Court recently ordered that, pending appeal, the
eligible organizations be permitted to opt out of the contraceptive
mandate by providing written notification of their objections to the
Secretary of HHS, rather than to their insurance issuers or third-party
administrators. See Little Sisters of the Poor v. Sebelius, 571 U. S. ___
(2014).
                       Cite as: 573 U. S. ____ (2014)                        11

                            Opinion of the Court

at all. 26 U.S. C. §4980H(c)(2).
  All told, the contraceptive mandate “presently does not
apply to tens of millions of people.” 723 F.3d 1114, 1143
(CA10 2013). This is attributable, in large part, to grand-
fathered health plans: Over one-third of the 149 million
nonelderly people in America with employer-sponsored
health plans were enrolled in grandfathered plans in 2013.
Brief for HHS in No. 13–354, at 53; Kaiser Family Foun-
dation & Health Research & Educational Trust, Employer
Health Benefits, 2013 Annual Survey 43, 221.10 The count
for employees working for firms that do not have to pro-
vide insurance at all because they employ fewer than 50
employees is 34 million workers. See The Whitehouse,
Health Reform for Small Businesses: The Affordable Care
Act Increases Choice and Saving Money for Small Busi-
nesses 1.11
                           II

                            A

  Norman and Elizabeth Hahn and their three sons are
devout members of the Mennonite Church, a Christian
denomination. The Mennonite Church opposes abortion
and believes that “[t]he fetus in its earliest stages . . .
shares humanity with those who conceived it.”12
  Fifty years ago, Norman Hahn started a wood-working
business in his garage, and since then, this company,
Conestoga Wood Specialties, has grown and now has 950
employees. Conestoga is organized under Pennsylvania
——————
   10 While the Government predicts that this number will decline over

time, the total number of Americans working for employers to whom
the contraceptive mandate does not apply is still substantial, and there
is no legal requirement that grandfathered plans ever be phased out.
   11 Online at http : / / www . whitehouse . gov / files / documents / health _

reform_for_small_businesses.pdf.
   12 Mennonite Church USA, Statement on Abortion, online at

http://www.mennoniteusa.org /resource-center/resources/statements-and-
resolutions/statement-on-abortion/.
12           BURWELL v. HOBBY LOBBY STORES, INC.

                        Opinion of the Court

law as a for-profit corporation. The Hahns exercise sole
ownership of the closely held business; they control its
board of directors and hold all of its voting shares. One of
the Hahn sons serves as the president and CEO.
   The Hahns believe that they are required to run their
business “in accordance with their religious beliefs and
moral principles.” 917 F. Supp. 2d 394, 402 (ED Pa. 2013).
To that end, the company’s mission, as they see it, is to
“operate in a professional environment founded upon the
highest ethical, moral, and Christian principles.” Ibid.
(internal quotation marks omitted). The company’s “Vi-
sion and Values Statements” affirms that Conestoga
endeavors to “ensur[e] a reasonable profit in [a] manner
that reflects [the Hahns’] Christian heritage.” App. in No.
13–356, p. 94 (complaint).
   As explained in Conestoga’s board-adopted “Statement
on the Sanctity of Human Life,” the Hahns believe that
“human life begins at conception.” 724 F.3d 377, 382, and
n. 5 (CA3 2013) (internal quotation marks omitted). It is
therefore “against [their] moral conviction to be involved
in the termination of human life” after conception, which
they believe is a “sin against God to which they are held
accountable.” Ibid. (internal quotation marks omitted).
The Hahns have accordingly excluded from the group-
health-insurance plan they offer to their employees certain
contraceptive methods that they consider to be abortifa-
cients. Id., at 382.
   The Hahns and Conestoga sued HHS and other federal
officials and agencies under RFRA and the Free Exercise
Clause of the First Amendment, seeking to enjoin applica-
tion of ACA’s contraceptive mandate insofar as it requires
them to provide health-insurance coverage for four FDA-
approved contraceptives that may operate after the fertili-
zation of an egg.13 These include two forms of emergency
——————
 13 The   Hahns and Conestoga also claimed that the contraceptive
                   Cite as: 573 U. S. ____ (2014)                13

                        Opinion of the Court

contraception commonly called “morning after” pills and
two types of intrauterine devices.14
  In opposing the requirement to provide coverage for the
contraceptives to which they object, the Hahns argued
that “it is immoral and sinful for [them] to intentionally
participate in, pay for, facilitate, or otherwise support
these drugs.” Ibid. The District Court denied a prelimi-
nary injunction, see 917 F. Supp. 2d, at 419, and the Third
Circuit affirmed in a divided opinion, holding that “for-
profit, secular corporations cannot engage in religious
exercise” within the meaning of RFRA or the First
Amendment. 724 F.3d, at 381. The Third Circuit also
rejected the claims brought by the Hahns themselves
because it concluded that the HHS “[m]andate does not
impose any requirements on the Hahns” in their personal
capacity. Id., at 389.
                             B
   David and Barbara Green and their three children are
Christians who own and operate two family businesses.
Forty-five years ago, David Green started an arts-and-
crafts store that has grown into a nationwide chain called
Hobby Lobby. There are now 500 Hobby Lobby stores, and
the company has more than 13,000 employees. 723 F.3d,
at 1122. Hobby Lobby is organized as a for-profit corpora-
tion under Oklahoma law.
   One of David’s sons started an affiliated business, Mar-
del, which operates 35 Christian bookstores and employs
close to 400 people. Ibid. Mardel is also organized as a
for-profit corporation under Oklahoma law.
   Though these two businesses have expanded over the
——————
mandate violates the Fifth Amendment and the Administrative Proce-
dure Act, 5 U.S. C. §553, but those claims are not before us.
  14 See, e.g., WebMD Health News, New Morning-After Pill Ella Wins

FDA Approval, online at http://www.webmd.com/sex/birth-control/news/
20100813/new-morning-after-pill-ella-wins-fda-approval.
14          BURWELL v. HOBBY LOBBY STORES, INC.

                        Opinion of the Court

years, they remain closely held, and David, Barbara, and
their children retain exclusive control of both companies.
Ibid. David serves as the CEO of Hobby Lobby, and his
three children serve as the president, vice president, and
vice CEO. See Brief for Respondents in No. 13–354, p. 8.15
   Hobby Lobby’s statement of purpose commits the
Greens to “[h]onoring the Lord in all [they] do by operat-
ing the company in a manner consistent with Biblical
principles.” App. in No. 13–354, pp. 134–135 (complaint).
Each family member has signed a pledge to run the busi-
nesses in accordance with the family’s religious beliefs and
to use the family assets to support Christian ministries.
723 F.3d, at 1122. In accordance with those commit-
ments, Hobby Lobby and Mardel stores close on Sundays,
even though the Greens calculate that they lose millions
in sales annually by doing so. Id., at 1122; App. in No. 13–
354, at 136–137. The businesses refuse to engage in prof-
itable transactions that facilitate or promote alcohol use;
they contribute profits to Christian missionaries and
ministries; and they buy hundreds of full-page newspaper
ads inviting people to “know Jesus as Lord and Savior.”
Ibid. (internal quotation marks omitted).
   Like the Hahns, the Greens believe that life begins at
conception and that it would violate their religion to facili-
tate access to contraceptive drugs or devices that operate
after that point. 723 F.3d, at 1122. They specifically
object to the same four contraceptive methods as the
Hahns and, like the Hahns, they have no objection to the
other 16 FDA-approved methods of birth control. Id., at
1125. Although their group-health-insurance plan pre-
dates the enactment of ACA, it is not a grandfathered plan

——————
  15 TheGreens operate Hobby Lobby and Mardel through a manage-
ment trust, of which each member of the family serves as trustee. 723
F.3d 1114, 1122 (CA10 2013). The family provided that the trust
would also be governed according to their religious principles. Ibid.
                    Cite as: 573 U. S. ____ (2014)                  15

                         Opinion of the Court

because Hobby Lobby elected not to retain grandfathered
status before the contraceptive mandate was proposed.
Id., at 1124.
   The Greens, Hobby Lobby, and Mardel sued HHS and
other federal agencies and officials to challenge the con-
traceptive mandate under RFRA and the Free Exercise
Clause.16 The District Court denied a preliminary injunc-
tion, see 870 F. Supp. 2d 1278 (WD Okla. 2012), and the
plaintiffs appealed, moving for initial en banc considera-
tion. The Tenth Circuit granted that motion and reversed
in a divided opinion. Contrary to the conclusion of the
Third Circuit, the Tenth Circuit held that the Greens’ two
for-profit businesses are “persons” within the meaning of
RFRA and therefore may bring suit under that law.
   The court then held that the corporations had estab-
lished a likelihood of success on their RFRA claim. 723
F.3d, at 1140–1147. The court concluded that the contra-
ceptive mandate substantially burdened the exercise of
religion by requiring the companies to choose between
“compromis[ing] their religious beliefs” and paying a
heavy fee—either “close to $475 million more in taxes
every year” if they simply refused to provide coverage for
the contraceptives at issue, or “roughly $26 million” annu-
ally if they “drop[ped] health-insurance benefits for all
employees.” Id., at 1141.
   The court next held that HHS had failed to demonstrate
a compelling interest in enforcing the mandate against the
Greens’ businesses and, in the alternative, that HHS had
failed to prove that enforcement of the mandate was the
“least restrictive means” of furthering the Government’s
asserted interests. Id., at 1143–1144 (emphasis deleted;
internal quotation marks omitted). After concluding that
the companies had “demonstrated irreparable harm,” the
——————
  16 They also raised a claim under the Administrative Procedure Act, 5
U.S. C. §553.
16           BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

court reversed and remanded for the District Court to
consider the remaining factors of the preliminary-
injunction test. Id., at 1147.17
  We granted certiorari. 571 U. S. ___ (2013).
                            III

                             A

  RFRA prohibits the “Government [from] substantially
burden[ing] a person’s exercise of religion even if the
burden results from a rule of general applicability” unless
the Government “demonstrates that application of the
burden to the person—(1) is in furtherance of a compelling
governmental interest; and (2) is the least restrictive
means of furthering that compelling governmental inter-
est.” 42 U.S. C. §§2000bb–1(a), (b) (emphasis added).
The first question that we must address is whether this
provision applies to regulations that govern the activities
of for-profit corporations like Hobby Lobby, Conestoga,
and Mardel.
  HHS contends that neither these companies nor their
owners can even be heard under RFRA. According to
HHS, the companies cannot sue because they seek to
make a profit for their owners, and the owners cannot
be heard because the regulations, at least as a formal mat-
ter, apply only to the companies and not to the owners
as individuals. HHS’s argument would have dramatic
consequences.
  Consider this Court’s decision in Braunfeld v. Brown,

——————
  17 Given its RFRA ruling, the court declined to address the plaintiffs’
free-exercise claim or the question whether the Greens could bring
RFRA claims as individual owners of Hobby Lobby and Mardel. Four
judges, however, concluded that the Greens could do so, see 723 F.3d,
at 1156 (Gorsuch, J., concurring); id., at 1184 (Matheson, J., concurring
in part and dissenting in part), and three of those judges would have
granted plaintiffs a preliminary injunction, see id., at 1156 (Gorsuch,
J., concurring).
                     Cite as: 573 U. S. ____ (2014)                    17

                          Opinion of the Court

366 U.S. 599 (1961) (plurality opinion). In that case, five
Orthodox Jewish merchants who ran small retail busi-
nesses in Philadelphia challenged a Pennsylvania Sunday
closing law as a violation of the Free Exercise Clause.
Because of their faith, these merchants closed their shops
on Saturday, and they argued that requiring them to
remain shut on Sunday threatened them with financial
ruin. The Court entertained their claim (although it ruled
against them on the merits), and if a similar claim were
raised today under RFRA against a jurisdiction still sub-
ject to the Act (for example, the District of Columbia, see
42 U.S. C. §2000bb–2(2)), the merchants would be enti-
tled to be heard. According to HHS, however, if these
merchants chose to incorporate their businesses—with-
out in any way changing the size or nature of their busi-
nesses—they would forfeit all RFRA (and free-exercise)
rights. HHS would put these merchants to a difficult
choice: either give up the right to seek judicial protection
of their religious liberty or forgo the benefits, available to
their competitors, of operating as corporations.
   As we have seen, RFRA was designed to provide very
broad protection for religious liberty. By enacting RFRA,
Congress went far beyond what this Court has held is
constitutionally required.18 Is there any reason to think
that the Congress that enacted such sweeping protection
put small-business owners to the choice that HHS sug-
gests? An examination of RFRA’s text, to which we turn
——————
   18 As discussed, n. 3, supra, in City of Boerne we stated that RFRA, by

imposing a least-restrictive-means test, went beyond what was re-
quired by our pre-Smith decisions. Although the author of the principal
dissent joined the Court’s opinion in City of Boerne, she now claims that
the statement was incorrect. Post, at 12. For present purposes, it is
unnecessary to adjudicate this dispute. Even if RFRA simply restored
the status quo ante, there is no reason to believe, as HHS and the
dissent seem to suggest, that the law was meant to be limited to situa-
tions that fall squarely within the holdings of pre-Smith cases. See
infra, at 25–28.
18         BURWELL v. HOBBY LOBBY STORES, INC.

                      Opinion of the Court

in the next part of this opinion, reveals that Congress did
no such thing.
   As we will show, Congress provided protection for people
like the Hahns and Greens by employing a familiar legal
fiction: It included corporations within RFRA’s definition
of “persons.” But it is important to keep in mind that the
purpose of this fiction is to provide protection for human
beings. A corporation is simply a form of organization
used by human beings to achieve desired ends. An estab-
lished body of law specifies the rights and obligations of
the people (including shareholders, officers, and employ-
ees) who are associated with a corporation in one way or
another. When rights, whether constitutional or statu-
tory, are extended to corporations, the purpose is to protect
the rights of these people. For example, extending Fourth
Amendment protection to corporations protects the privacy
interests of employees and others associated with the
company. Protecting corporations from government sei-
zure of their property without just compensation protects
all those who have a stake in the corporations’ financial
well-being. And protecting the free-exercise rights of
corporations like Hobby Lobby, Conestoga, and Mardel
protects the religious liberty of the humans who own and
control those companies.
   In holding that Conestoga, as a “secular, for-profit cor-
poration,” lacks RFRA protection, the Third Circuit wrote
as follows:
     “General business corporations do not, separate and
     apart from the actions or belief systems of their indi­
     vidual owners or employees, exercise religion. They do
     not pray, worship, observe sacraments or take other
     religiously-motivated actions separate and apart from
     the intention and direction of their individual actors.”
724 F.3d, at 385 (emphasis added).
All of this is true—but quite beside the point. Corpora-
                   Cite as: 573 U. S. ____ (2014)              19

                       Opinion of the Court

tions, “separate and apart from” the human beings who
own, run, and are employed by them, cannot do anything
at all.
                                B
                                1
   As we noted above, RFRA applies to “a person’s” exer-
cise of religion, 42 U.S. C. §§2000bb–1(a), (b), and RFRA
itself does not define the term “person.” We therefore look
to the Dictionary Act, which we must consult “[i]n deter-
mining the meaning of any Act of Congress, unless the
context indicates otherwise.” 1 U.S. C. §1.
   Under the Dictionary Act, “the wor[d] ‘person’ . . . in-
clude[s] corporations, companies, associations, firms,
partnerships, societies, and joint stock companies, as well
as individuals.” Ibid.; see FCC v. AT&T Inc., 562 U. S.
___, ___ (2011) (slip op., at 6) (“We have no doubt that
‘person,’ in a legal setting, often refers to artificial entities.
The Dictionary Act makes that clear”). Thus, unless there
is something about the RFRA context that “indicates
otherwise,” the Dictionary Act provides a quick, clear, and
affirmative answer to the question whether the companies
involved in these cases may be heard.
   We see nothing in RFRA that suggests a congressional
intent to depart from the Dictionary Act definition, and
HHS makes little effort to argue otherwise. We have
entertained RFRA and free-exercise claims brought by
nonprofit corporations, see Gonzales v. O Centro Espírita
Beneficiente União do Vegetal, 546 U.S. 418 (2006)
(RFRA); Hosanna-Tabor Evangelical Lutheran Church
and School v. EEOC, 565 U. S. ___ (2012) (Free Exercise);
Church of the Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.
S. 520 (1993) (Free Exercise), and HHS concedes that a
nonprofit corporation can be a “person” within the mean-
ing of RFRA. See Brief for HHS in No. 13–354, at 17;
20           BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

Reply Brief in No. 13–354, at 7–8.19
  This concession effectively dispatches any argument
that the term “person” as used in RFRA does not reach the
closely held corporations involved in these cases. No
known understanding of the term “person” includes some
but not all corporations. The term “person” sometimes
encompasses artificial persons (as the Dictionary Act
instructs), and it sometimes is limited to natural persons.
But no conceivable definition of the term includes natural
persons and nonprofit corporations, but not for-profit
corporations.20 Cf. Clark v. Martinez, 543 U.S. 371, 378
(2005) (“To give th[e] same words a different meaning for
each category would be to invent a statute rather than
interpret one”).
                             2
  The principal argument advanced by HHS and the
principal dissent regarding RFRA protection for Hobby
Lobby, Conestoga, and Mardel focuses not on the statutory
term “person,” but on the phrase “exercise of religion.”
According to HHS and the dissent, these corporations are
not protected by RFRA because they cannot exercise reli-
gion. Neither HHS nor the dissent, however, provides any
persuasive explanation for this conclusion.
  Is it because of the corporate form? The corporate form
alone cannot provide the explanation because, as we have
pointed out, HHS concedes that nonprofit corporations can
——————
  19 Cf. Brief for Federal Petitioners in O Centro, O. T. 2004, No. 04–

1084, p. II (stating that the organizational respondent was “a New
Mexico Corporation”); Brief for Federal Respondent in Hosanna-Tabor,
O. T. 2011, No. 10–553, p. 3 (stating that the petitioner was an “ecclesi-
astical corporation”).
  20 Not only does the Government concede that the term “persons” in

RFRA includes nonprofit corporations, it goes further and appears to
concede that the term might also encompass other artificial entities,
namely, general partnerships and unincorporated associations. See
Brief for HHS in No. 13–354, at 28, 40.
                     Cite as: 573 U. S. ____ (2014)                    21

                          Opinion of the Court

be protected by RFRA. The dissent suggests that nonprofit
corporations are special because furthering their reli-
gious “autonomy . . . often furthers individual religious
freedom as well.” Post, at 15 (quoting Corporation of
Presiding Bishop of Church of Jesus Christ of Latter-day
Saints v. Amos, 483 U.S. 327, 342 (1987) (Brennan, J.,
concurring in judgment)). But this principle applies
equally to for-profit corporations: Furthering their re-
ligious freedom also “furthers individual religious freedom.”
In these cases, for example, allowing Hobby Lobby, Con-
estoga, and Mardel to assert RFRA claims protects the
religious liberty of the Greens and the Hahns.21
   If the corporate form is not enough, what about the
profit-making objective? In Braunfeld, 366 U.S. 599, we
entertained the free-exercise claims of individuals who
were attempting to make a profit as retail merchants, and
the Court never even hinted that this objective precluded
their claims. As the Court explained in a later case, the
“exercise of religion” involves “not only belief and profes-
sion but the performance of (or abstention from) physical
acts” that are “engaged in for religious reasons.” Smith,
494 U.S., at 877. Business practices that are compelled or
limited by the tenets of a religious doctrine fall comforta-
bly within that definition. Thus, a law that “operates so
as to make the practice of . . . religious beliefs more expen-
sive” in the context of business activities imposes a burden
on the exercise of religion. Braunfeld, supra, at 605; see
United States v. Lee, 455 U.S. 252, 257 (1982) (recognizing
that “compulsory participation in the social security sys-
tem interferes with [Amish employers’] free exercise
——————
  21 Although the principal dissent seems to think that Justice Bren-

nan’s statement in Amos provides a ground for holding that for-profit
corporations may not assert free-exercise claims, that was not Justice
Brennan’s view. See Gallagher v. Crown Kosher Super Market of
Mass., Inc., 366 U.S. 617, 642 (1961) (dissenting opinion); infra, at 26–
27.
22           BURWELL v. HOBBY LOBBY STORES, INC.

                           Opinion of the Court

rights”).
  If, as Braunfeld recognized, a sole proprietorship that
seeks to make a profit may assert a free-exercise claim,22
why can’t Hobby Lobby, Conestoga, and Mardel do the
same?
  Some lower court judges have suggested that RFRA
does not protect for-profit corporations because the pur-
pose of such corporations is simply to make money.23 This
——————
   22 It is revealing that the principal dissent cannot even bring itself to

acknowledge that Braunfeld was correct in entertaining the merchants’
claims. See post, at 19 (dismissing the relevance of Braunfeld in part
because “[t]he free exercise claim asserted there was promptly rejected
on the merits”).
   23 See, e.g., 724 F.3d, at 385 (“We do not see how a for-profit, ‘artifi-

cial being,’ . . . that was created to make money” could exercise reli-
gion); Grote v. Sebelius, 708 F.3d 850, 857 (CA7 2013) (Rovner, J.
dissenting) (“So far as it appears, the mission of Grote Industries, like
that of any other for-profit, secular business, is to make money in the
commercial sphere”); Autocam Corp. v. Sebelius, 730 F.3d 618, 626
(CA7 2013) (“Congress did not intend to include corporations primarily
organized for secular, profit-seeking purposes as ‘persons’ under
RFRA”); see also 723 F.3d, at 1171–1172 (Briscoe, C. J., dissenting)
(“[T]he specific purpose for which [a corporation] is created matters
greatly to how it will be categorized and treated under the law” and “it
is undisputed that Hobby Lobby and Mardel are for-profit corporations
focused on selling merchandise to consumers”).
   The principal dissent makes a similar point, stating that “[f]or-profit
corporations are different from religious nonprofits in that they use
labor to make a profit, rather than to perpetuate the religious values
shared by a community of believers.” Post, at 18–19 (internal quotation
marks omitted). The first half of this statement is a tautology; for-
profit corporations do indeed differ from nonprofits insofar as they seek
to make a profit for their owners, but the second part is factually
untrue. As the activities of the for-profit corporations involved in these
cases show, some for-profit corporations do seek “to perpetuate the
religious values shared,” in these cases, by their owners. Conestoga’s
Vision and Values Statement declares that the company is dedicated to
operating “in [a] manner that reflects our Christian heritage and the
highest ethical and moral principles of business.” App. in No. 13–356,
p. 94. Similarly, Hobby Lobby’s statement of purpose proclaims that
the company “is committed to . . . Honoring the Lord in all we do by
                     Cite as: 573 U. S. ____ (2014)                   23

                          Opinion of the Court

argument flies in the face of modern corporate law. “Each
American jurisdiction today either expressly or by implica-
tion authorizes corporations to be formed under its general
corporation act for any lawful purpose or business.” 1 J.
Cox & T. Hazen, Treatise of the Law of Corporations §4:1,
p. 224 (3d ed. 2010) (emphasis added); see 1A W. Fletcher,
Cyclopedia of the Law of Corporations §102 (rev. ed. 2010).
While it is certainly true that a central objective of for-
profit corporations is to make money, modern corporate
law does not require for-profit corporations to pursue
profit at the expense of everything else, and many do not
do so. For-profit corporations, with ownership approval,
support a wide variety of charitable causes, and it is not at
all uncommon for such corporations to further humanitar-
ian and other altruistic objectives. Many examples come
readily to mind. So long as its owners agree, a for-profit
corporation may take costly pollution-control and energy-
conservation measures that go beyond what the law re-
quires. A for-profit corporation that operates facilities in
other countries may exceed the requirements of local law
regarding working conditions and benefits. If for-profit
corporations may pursue such worthy objectives, there is
no apparent reason why they may not further religious
objectives as well.
   HHS would draw a sharp line between nonprofit corpo-
——————
operating . . . in a manner consistent with Biblical principles.” App. in
No. 13–354, p. 135. The dissent also believes that history is not on our
side because even Blackstone recognized the distinction between
“ecclesiastical and lay” corporations. Post, at 18. What Blackstone
illustrates, however, is that dating back to 1765, there was no sharp
divide among corporations in their capacity to exercise religion; Black-
stone recognized that even what he termed “lay” corporations might
serve “the promotion of piety.” 1 W. Blackstone, Commentaries on the
Law of England 458–459 (1765). And whatever may have been the case
at the time of Blackstone, modern corporate law (and the law of the
States in which these three companies are incorporated) allows for-
profit corporations to “perpetuat[e] religious values.”
24           BURWELL v. HOBBY LOBBY STORES, INC.

                           Opinion of the Court

rations (which, HHS concedes, are protected by RFRA)
and for-profit corporations (which HHS would leave un-
protected), but the actual picture is less clear-cut. Not all
corporations that decline to organize as nonprofits do so in
order to maximize profit. For example, organizations with
religious and charitable aims might organize as for-profit
corporations because of the potential advantages of that
corporate form, such as the freedom to participate in
lobbying for legislation or campaigning for political candi-
dates who promote their religious or charitable goals.24 In
fact, recognizing the inherent compatibility between estab-
lishing a for-profit corporation and pursuing nonprofit
goals, States have increasingly adopted laws formally
recognizing hybrid corporate forms. Over half of the
States, for instance, now recognize the “benefit corpora-
tion,” a dual-purpose entity that seeks to achieve both a
benefit for the public and a profit for its owners.25
   In any event, the objectives that may properly be pur-

——————
   24 See, e.g., M. Sanders, Joint Ventures Involving Tax-Exempt Organ-

izations 555 (4th ed. 2013) (describing Google.org, which “advance[s] its
charitable goals” while operating as a for-profit corporation to be able to
“invest in for-profit endeavors, lobby for policies that support its philan-
thropic goals, and tap Google’s innovative technology and workforce”
(internal quotation marks and alterations omitted)); cf. 26 CFR
§1.501(c)(3)–1(c)(3).
   25 See    Benefit Corp Information Center, online at http://
www.benefitcorp.net/state-by-state-legislative-status; e.g., Va. Code
Ann. §§13.1–787, 13.1–626, 13.1–782 (Lexis 2011) (“A benefit corpora-
tion shall have as one of its purposes the purpose of creating a general
public benefit,” and “may identify one or more specific public benefits
that it is the purpose of the benefit corporation to create. . . . This
purpose is in addition to [the purpose of engaging in any lawful busi-
ness].” “ ‘Specific public benefit’ means a benefit that serves one or
more public welfare, religious, charitable, scientific, literary, or educa-
tional purposes, or other purpose or benefit beyond the strict interest of
the shareholders of the benefit corporation . . . .”); S. C. Code Ann.
§§33–38–300 (2012 Cum. Supp.), 33–3–101 (2006), 33–38–130 (2012
Cum. Supp.) (similar).
                 Cite as: 573 U. S. ____ (2014)          25

                     Opinion of the Court

sued by the companies in these cases are governed by the
laws of the States in which they were incorporated—
Pennsylvania and Oklahoma—and the laws of those
States permit for-profit corporations to pursue “any lawful
purpose” or “act,” including the pursuit of profit in con-
formity with the owners’ religious principles. 15 Pa. Cons.
Stat. §1301 (2001) (“Corporations may be incorporated
under this subpart for any lawful purpose or purposes”);
Okla. Stat., Tit. 18, §§1002, 1005 (West 2012) (“[E]very
corporation, whether profit or not for profit” may “be
incorporated or organized . . . to conduct or promote any
lawful business or purposes”); see also §1006(A)(3); Brief
for State of Oklahoma as Amicus Curiae in No. 13–354.
                              3
   HHS and the principal dissent make one additional
argument in an effort to show that a for-profit corporation
cannot engage in the “exercise of religion” within the
meaning of RFRA: HHS argues that RFRA did no more
than codify this Court’s pre-Smith Free Exercise Clause
precedents, and because none of those cases squarely held
that a for-profit corporation has free-exercise rights, RFRA
does not confer such protection. This argument has many
flaws.
   First, nothing in the text of RFRA as originally enacted
suggested that the statutory phrase “exercise of religion
under the First Amendment” was meant to be tied to this
Court’s pre-Smith interpretation of that Amendment.
When first enacted, RFRA defined the “exercise of reli-
gion” to mean “the exercise of religion under the First
Amendment”—not the exercise of religion as recognized
only by then-existing Supreme Court precedents. 42
U.S. C. §2000bb–2(4) (1994 ed.). When Congress wants to
link the meaning of a statutory provision to a body of this
Court’s case law, it knows how to do so. See, e.g., Antiter-
rorism and Effective Death Penalty Act of 1996, 28
26           BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

U. S. C. §2254(d)(1) (authorizing habeas relief from a
state-court decision that “was contrary to, or involved an
unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United
States”).
   Second, if the original text of RFRA was not clear
enough on this point—and we think it was—the amend-
ment of RFRA through RLUIPA surely dispels any doubt.
That amendment deleted the prior reference to the First
Amendment, see 42 U.S. C. §2000bb–2(4) (2000 ed.) (in-
corporating §2000cc–5), and neither HHS nor the principal
dissent can explain why Congress did this if it wanted to
tie RFRA coverage tightly to the specific holdings of our
pre-Smith free-exercise cases. Moreover, as discussed, the
amendment went further, providing that the exercise of
religion “shall be construed in favor of a broad protection
of religious exercise, to the maximum extent permitted by
the terms of this chapter and the Constitution.” §2000cc–
3(g). It is simply not possible to read these provisions as
restricting the concept of the “exercise of religion” to those
practices specifically addressed in our pre-Smith decisions.
   Third, the one pre-Smith case involving the free-exercise
rights of a for-profit corporation suggests, if anything, that
for-profit corporations possess such rights. In Gallagher v.
Crown Kosher Super Market of Mass., Inc., 366 U.S. 617
(1961), the Massachusetts Sunday closing law was chal-
lenged by a kosher market that was organized as a for-
profit corporation, by customers of the market, and by a
rabbi. The Commonwealth argued that the corporation
lacked “standing” to assert a free-exercise claim,26 but not
one member of the Court expressed agreement with that

——————
  26 See  Brief for Appellants in Gallagher, O. T. 1960 No. 11, pp. 16, 28–
31 (arguing that corporation “has no ‘religious belief’ or ‘religious
liberty,’ and had no standing in court to assert that its free exercise of
religion was impaired”).
                 Cite as: 573 U. S. ____ (2014)           27

                     Opinion of the Court

argument. The plurality opinion for four Justices rejected
the First Amendment claim on the merits based on the
reasoning in Braunfeld, and reserved decision on the
question whether the corporation had “standing” to raise
the claim. See 366 U.S., at 631. The three dissenters,
Justices Douglas, Brennan, and Stewart, found the law
unconstitutional as applied to the corporation and the
other challengers and thus implicitly recognized their
right to assert a free-exercise claim. See id., at 642 (Bren-
nan, J., joined by Stewart, J., dissenting); McGowan v.
Maryland, 366 U.S. 420, 578–579 (1961) (Douglas, J.,
dissenting as to related cases including Gallagher). Fi-
nally, Justice Frankfurter’s opinion, which was joined by
Justice Harlan, upheld the Massachusetts law on the
merits but did not question or reserve decision on the
issue of the right of the corporation or any of the other
challengers to be heard. See McGowan, 366 U.S., at 521–
522. It is quite a stretch to argue that RFRA, a law enacted
to provide very broad protection for religious liberty,
left for-profit corporations unprotected simply because in
Gallagher—the only pre-Smith case in which the issue
was raised—a majority of the Justices did not find it nec-
essary to decide whether the kosher market’s corporate
status barred it from raising a free-exercise claim.
    Finally, the results would be absurd if RFRA merely
restored this Court’s pre-Smith decisions in ossified form
and did not allow a plaintiff to raise a RFRA claim unless
that plaintiff fell within a category of plaintiffs one of
whom had brought a free-exercise claim that this Court
entertained in the years before Smith. For example, we
are not aware of any pre-Smith case in which this Court
entertained a free-exercise claim brought by a resident
noncitizen. Are such persons also beyond RFRA’s protec-
tive reach simply because the Court never addressed their
rights before Smith?
   Presumably in recognition of the weakness of this ar-
28           BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

gument, both HHS and the principal dissent fall back on
the broader contention that the Nation lacks a tradition of
exempting for-profit corporations from generally applica-
ble laws. By contrast, HHS contends, statutes like Title
VII, 42 U.S. C. §2000e–19(A), expressly exempt churches
and other nonprofit religious institutions but not for-profit
corporations. See Brief for HHS in No. 13–356, p. 26. In
making this argument, however, HHS did not call to our
attention the fact that some federal statutes do exempt
categories of entities that include for-profit corporations
from laws that would otherwise require these entities to
engage in activities to which they object on grounds of
conscience. See, e.g., 42 U.S. C. §300a–7(b)(2); §238n(a).27
If Title VII and similar laws show anything, it is
that Congress speaks with specificity when it intends a
religious accommodation not to extend to for-profit
corporations.


——————
   27 The principal dissent points out that “the exemption codified in

§238n(a) was not enacted until three years after RFRA’s passage.”
Post, at 16, n. 15. The dissent takes this to mean that RFRA did not, in
fact, “ope[n] all statutory schemes to religion-based challenges by for-
profit corporations” because if it had “there would be no need for a
statute-specific, post-RFRA exemption of this sort.” Ibid.
   This argument fails to recognize that the protection provided by
§238n(a) differs significantly from the protection provided by RFRA.
Section 238n(a) flatly prohibits discrimination against a covered
healthcare facility for refusing to engage in certain activities related to
abortion. If a covered healthcare facility challenged such discrimina-
tion under RFRA, by contrast, the discrimination would be unlawful
only if a court concluded, among other things, that there was a less
restrictive means of achieving any compelling government interest.
   In addition, the dissent’s argument proves too much. Section
238n(a) applies evenly to “any health care entity”—whether it is a
religious nonprofit entity or a for-profit entity. There is no dispute that
RFRA protects religious nonprofit corporations, so if §238n(a) were
redundant as applied to for-profit corporations, it would be equally
redundant as applied to nonprofits.
                     Cite as: 573 U. S. ____ (2014)                    29

                          Opinion of the Court

                               4
   Finally, HHS contends that Congress could not have
wanted RFRA to apply to for-profit corporations because it
is difficult as a practical matter to ascertain the sincere
“beliefs” of a corporation. HHS goes so far as to raise the
specter of “divisive, polarizing proxy battles over the reli-
gious identity of large, publicly traded corporations such
as IBM or General Electric.” Brief for HHS in No. 13–356,
at 30.
   These cases, however, do not involve publicly traded
corporations, and it seems unlikely that the sort of corpo-
rate giants to which HHS refers will often assert RFRA
claims. HHS has not pointed to any example of a publicly
traded corporation asserting RFRA rights, and numerous
practical restraints would likely prevent that from occur-
ring. For example, the idea that unrelated shareholders—
including institutional investors with their own set of
stakeholders—would agree to run a corporation under the
same religious beliefs seems improbable. In any event, we
have no occasion in these cases to consider RFRA’s ap-
plicability to such companies. The companies in the cases
before us are closely held corporations, each owned and
controlled by members of a single family, and no one has
disputed the sincerity of their religious beliefs.28
   HHS has also provided no evidence that the purported
problem of determining the sincerity of an asserted reli-
gious belief moved Congress to exclude for-profit corpora-
tions from RFRA’s protection. On the contrary, the scope
of RLUIPA shows that Congress was confident of the
ability of the federal courts to weed out insincere claims.
RLUIPA applies to “institutionalized persons,” a category
——————
  28 To qualify for RFRA’s protection, an asserted belief must be “sin-
cere”; a corporation’s pretextual assertion of a religious belief in order
to obtain an exemption for financial reasons would fail. Cf., e.g., United
States v. Quaintance, 608 F.3d 717, 718–719 (CA10 2010).
30          BURWELL v. HOBBY LOBBY STORES, INC.

                         Opinion of the Court

that consists primarily of prisoners, and by the time of
RLUIPA’s enactment, the propensity of some prisoners to
assert claims of dubious sincerity was well documented.29
Nevertheless, after our decision in City of Boerne, Con-
gress enacted RLUIPA to preserve the right of prisoners to
raise religious liberty claims. If Congress thought that the
federal courts were up to the job of dealing with insincere
prisoner claims, there is no reason to believe that Con-
gress limited RFRA’s reach out of concern for the seem-
ingly less difficult task of doing the same in corporate
cases. And if, as HHS seems to concede, Congress wanted
RFRA to apply to nonprofit corporations, see, Reply Brief
in No. 13–354, at 7–8, what reason is there to think that
Congress believed that spotting insincere claims would
be tougher in cases involving for-profits?
   HHS and the principal dissent express concern about
the possibility of disputes among the owners of corpora-
tions, but that is not a problem that arises because of
RFRA or that is unique to this context. The owners of
closely held corporations may—and sometimes do—
disagree about the conduct of business. 1 Treatise of the
Law of Corporations §14:11. And even if RFRA did not
exist, the owners of a company might well have a dispute
relating to religion. For example, some might want a
company’s stores to remain open on the Sabbath in order
to make more money, and others might want the stores to
close for religious reasons. State corporate law provides a
ready means for resolving any conflicts by, for example,
dictating how a corporation can establish its governing
structure. See, e.g., ibid; id., §3:2; Del. Code Ann., Tit. 8,
§351 (2011) (providing that certificate of incorporation

——————
  29 See,
        e.g., Ochs v. Thalacker, 90 F.3d 293, 296 (CA8 1996); Green v.
White, 525 F. Supp. 81, 83–84 (ED Mo. 1981); Abate v. Walton, 1996
WL 5320, *5 (CA9, Jan. 5, 1996); Winters v. State, 549 N.W.2d 819–
820 (Iowa 1996).
                     Cite as: 573 U. S. ____ (2014)                    31

                          Opinion of the Court

may provide how “the business of the corporation shall be
managed”). Courts will turn to that structure and the
underlying state law in resolving disputes.
  For all these reasons, we hold that a federal regulation’s
restriction on the activities of a for-profit closely held
corporation must comply with RFRA.30
                             IV
  Because RFRA applies in these cases, we must next ask
whether the HHS contraceptive mandate “substantially
burden[s]” the exercise of religion. 42 U.S. C. §2000bb–
1(a). We have little trouble concluding that it does.
——————
  30 The   principal dissent attaches significance to the fact that the
“Senate voted down [a] so-called ‘conscience amendment,’ which would
have enabled any employer or insurance provider to deny coverage
based on its asserted religious beliefs or moral convictions.” Post, at 6.
The dissent would evidently glean from that vote an intent by the
Senate to prohibit for-profit corporate employers from refusing to offer
contraceptive coverage for religious reasons, regardless of whether the
contraceptive mandate could pass muster under RFRA’s standards.
But that is not the only plausible inference from the failed amend-
ment—or even the most likely. For one thing, the text of the amend-
ment was “written so broadly that it would allow any employer to deny
any health service to any American for virtually any reason—not just
for religious objections.” 158 Cong. Rec. S1165 (Mar. 1, 2012) (emphasis
added). Moreover, the amendment would have authorized a blanket
exemption for religious or moral objectors; it would not have subjected
religious-based objections to the judicial scrutiny called for by RFRA, in
which a court must consider not only the burden of a requirement on
religious adherents, but also the government’s interest and how nar-
rowly tailored the requirement is. It is thus perfectly reasonable to
believe that the amendment was voted down because it extended more
broadly than the pre-existing protections of RFRA. And in any event,
even if a rejected amendment to a bill could be relevant in other con-
texts, it surely cannot be relevant here, because any “Federal statutory
law adopted after November 16, 1993 is subject to [RFRA] unless such
law explicitly excludes such application by reference to [RFRA].” 42
U.S. C. §2000bb–3(b) (emphasis added). It is not plausible to find such
an explicit reference in the meager legislative history on which the
dissent relies.
32          BURWELL v. HOBBY LOBBY STORES, INC.

                      Opinion of the Court

                               A
  As we have noted, the Hahns and Greens have a sincere
religious belief that life begins at conception. They there-
fore object on religious grounds to providing health insur-
ance that covers methods of birth control that, as HHS
acknowledges, see Brief for HHS in No. 13–354, at 9, n. 4,
may result in the destruction of an embryo. By requiring
the Hahns and Greens and their companies to arrange for
such coverage, the HHS mandate demands that they
engage in conduct that seriously violates their religious
beliefs.
  If the Hahns and Greens and their companies do not
yield to this demand, the economic consequences will be
severe. If the companies continue to offer group health
plans that do not cover the contraceptives at issue, they
will be taxed $100 per day for each affected individual. 26
U.S. C. §4980D. For Hobby Lobby, the bill could amount
to $1.3 million per day or about $475 million per year; for
Conestoga, the assessment could be $90,000 per day or
$33 million per year; and for Mardel, it could be $40,000
per day or about $15 million per year. These sums are
surely substantial.
  It is true that the plaintiffs could avoid these assess-
ments by dropping insurance coverage altogether and thus
forcing their employees to obtain health insurance on one
of the exchanges established under ACA. But if at least
one of their full-time employees were to qualify for a sub-
sidy on one of the government-run exchanges, this course
would also entail substantial economic consequences. The
companies could face penalties of $2,000 per employee
each year. §4980H. These penalties would amount to
roughly $26 million for Hobby Lobby, $1.8 million for
Conestoga, and $800,000 for Mardel.
                              B
     Although these totals are high, amici supporting HHS
                     Cite as: 573 U. S. ____ (2014)                  33

                         Opinion of the Court

have suggested that the $2,000 per-employee penalty is
actually less than the average cost of providing health
insurance, see Brief for Religious Organizations 22, and
therefore, they claim, the companies could readily elimi-
nate any substantial burden by forcing their employees to
obtain insurance in the government exchanges. We do not
generally entertain arguments that were not raised below
and are not advanced in this Court by any party, see
United Parcel Service, Inc. v. Mitchell, 451 U.S. 56, 60,
n. 2 (1981); Bell v. Wolfish, 441 U.S. 520, 532, n. 13
(1979); Knetsch v. United States, 364 U.S. 361, 370 (1960),
and there are strong reasons to adhere to that practice in
these cases. HHS, which presumably could have compiled
the relevant statistics, has never made this argument—
not in its voluminous briefing or at oral argument in this
Court nor, to our knowledge, in any of the numerous cases
in which the issue now before us has been litigated around
the country. As things now stand, we do not even know
what the Government’s position might be with respect to
these amici’s intensely empirical argument.31 For this
same reason, the plaintiffs have never had an opportunity
to respond to this novel claim that—contrary to their
longstanding practice and that of most large employers—
they would be better off discarding their employer insur-
ance plans altogether.
  Even if we were to reach this argument, we would find it
unpersuasive. As an initial matter, it entirely ignores the
fact that the Hahns and Greens and their companies have
religious reasons for providing health-insurance coverage
for their employees. Before the advent of ACA, they were
not legally compelled to provide insurance, but they never-
theless did so—in part, no doubt, for conventional business
——————
   31 Indeed, one of HHS’s stated reasons for establishing the religious

accommodation was to “encourag[e] eligible organizations to continue to
offer health coverage.” 78 Fed. Reg. 39882 (2013) (emphasis added).
34          BURWELL v. HOBBY LOBBY STORES, INC.

                         Opinion of the Court

reasons, but also in part because their religious beliefs
govern their relations with their employees. See App. to
Pet. for Cert. in No. 13–356, p. 11g; App. in No. 13–354,
at 139.
  Putting aside the religious dimension of the decision to
provide insurance, moreover, it is far from clear that the
net cost to the companies of providing insurance is more
than the cost of dropping their insurance plans and paying
the ACA penalty. Health insurance is a benefit that em-
ployees value. If the companies simply eliminated that
benefit and forced employees to purchase their own insur-
ance on the exchanges, without offering additional com-
pensation, it is predictable that the companies would face
a competitive disadvantage in retaining and attracting
skilled workers. See App. in No. 13–354, at 153.
  The companies could attempt to make up for the elimi-
nation of a group health plan by increasing wages, but this
would be costly. Group health insurance is generally less
expensive than comparable individual coverage, so the
amount of the salary increase needed to fully compensate
for the termination of insurance coverage may well exceed
the cost to the companies of providing the insurance. In
addition, any salary increase would have to take into
account the fact that employees must pay income taxes on
wages but not on the value of employer-provided health
insurance. 26 U.S. C. §106(a). Likewise, employers can
deduct the cost of providing health insurance, see
§162(a)(1), but apparently cannot deduct the amount of
the penalty that they must pay if insurance is not pro-
vided; that difference also must be taken into account.
Given these economic incentives, it is far from clear that it
would be financially advantageous for an employer to drop
coverage and pay the penalty.32
——————
 32 Attempting to compensate for dropped insurance by raising wages

would also present administrative difficulties. In order to provide full
                    Cite as: 573 U. S. ____ (2014)                  35

                         Opinion of the Court

   In sum, we refuse to sustain the challenged regulations
on the ground—never maintained by the Government—
that dropping insurance coverage eliminates the substan-
tial burden that the HHS mandate imposes. We doubt
that the Congress that enacted RFRA—or, for that matter,
ACA—would have believed it a tolerable result to put
family-run businesses to the choice of violating their sin-
cerely held religious beliefs or making all of their employ-
ees lose their existing healthcare plans.
                             C
  In taking the position that the HHS mandate does not
impose a substantial burden on the exercise of religion,
HHS’s main argument (echoed by the principal dissent) is
basically that the connection between what the objecting
parties must do (provide health-insurance coverage for
four methods of contraception that may operate after the
fertilization of an egg) and the end that they find to be
morally wrong (destruction of an embryo) is simply too
attenuated. Brief for HHS in 13–354, pp. 31–34; post, at
22–23. HHS and the dissent note that providing the
coverage would not itself result in the destruction of an
embryo; that would occur only if an employee chose to take
advantage of the coverage and to use one of the four meth-
ods at issue.33 Ibid.
——————
compensation for employees, the companies would have to calculate the
value to employees of the convenience of retaining their employer-
provided coverage and thus being spared the task of attempting to find
and sign up for a comparable plan on an exchange. And because some
but not all of the companies’ employees may qualify for subsidies on an
exchange, it would be nearly impossible to calculate a salary increase
that would accurately restore the status quo ante for all employees.
  33 This argument is not easy to square with the position taken by

HHS in providing exemptions from the contraceptive mandate for
religious employers, such as churches, that have the very same reli-
gious objections as the Hahns and Greens and their companies. The
connection between what these religious employers would be required
36          BURWELL v. HOBBY LOBBY STORES, INC.

                         Opinion of the Court

   This argument dodges the question that RFRA presents
(whether the HHS mandate imposes a substantial burden
on the ability of the objecting parties to conduct business
in accordance with their religious beliefs) and instead
addresses a very different question that the federal courts
have no business addressing (whether the religious belief
asserted in a RFRA case is reasonable). The Hahns and
Greens believe that providing the coverage demanded by
the HHS regulations is connected to the destruction of an
embryo in a way that is sufficient to make it immoral for
them to provide the coverage. This belief implicates a
difficult and important question of religion and moral
philosophy, namely, the circumstances under which it is
wrong for a person to perform an act that is innocent in
itself but that has the effect of enabling or facilitating the
commission of an immoral act by another.34 Arrogating
the authority to provide a binding national answer to this
religious and philosophical question, HHS and the princi-
——————
to do if not exempted (provide insurance coverage for particular contra-
ceptives) and the ultimate event that they find morally wrong (destruc-
tion of an embryo) is exactly the same. Nevertheless, as discussed,
HHS and the Labor and Treasury Departments authorized the exemp-
tion from the contraceptive mandate of group health plans of certain
religious employers, and later expanded the exemption to include
certain nonprofit organizations with religious objections to contracep-
tive coverage. 78 Fed. Reg. 39871. When this was done, the Govern-
ment made clear that its objective was to “protec[t]” these religious
objectors “from having to contract, arrange, pay, or refer for such
coverage.” Ibid. Those exemptions would be hard to understand if the
plaintiffs’ objections here were not substantial.
   34 See, e.g., Oderberg, The Ethics of Co-operation in Wrongdoing, in

Modern Moral Philosophy 203–228 (A. O’Hear ed. 2004); T. Higgins,
Man as Man: The Science and Art of Ethics 353, 355 (1949) (“The
general principles governing cooperation” in wrongdoing—i.e., “physical
activity (or its omission) by which a person assists in the evil act of
another who is the principal agent”—“present troublesome difficulties
in application”); 1 H. Davis, Moral and Pastoral Theology 341 (1935)
(Cooperation occurs “when A helps B to accomplish an external act by
an act that is not sinful, and without approving of what B does”).
                     Cite as: 573 U. S. ____ (2014)                    37

                          Opinion of the Court

pal dissent in effect tell the plaintiffs that their beliefs are
flawed. For good reason, we have repeatedly refused to
take such a step. See, e.g., Smith, 494 U.S., at 887 (“Re-
peatedly and in many different contexts, we have warned
that courts must not presume to determine . . . the plausi-
bility of a religious claim”); Hernandez v. Commissioner,
490 U.S. 680, 699 (1989); Presbyterian Church in U. S. v.
Mary Elizabeth Blue Hull Memorial Presbyterian Church,
393 U.S. 440, 450 (1969).
   Moreover, in Thomas v. Review Bd. of Indiana Employ­
ment Security Div., 450 U.S. 707 (1981), we considered
and rejected an argument that is nearly identical to the
one now urged by HHS and the dissent. In Thomas, a
Jehovah’s Witness was initially employed making sheet
steel for a variety of industrial uses, but he was later
transferred to a job making turrets for tanks. Id., at 710.
Because he objected on religious grounds to participating
in the manufacture of weapons, he lost his job and sought
unemployment compensation. Ruling against the em-
ployee, the state court had difficulty with the line that
the employee drew between work that he found to be con-
sistent with his religious beliefs (helping to manufacture
steel that was used in making weapons) and work that he
found morally objectionable (helping to make the weapons
themselves). This Court, however, held that “it is not for
us to say that the line he drew was an unreasonable one.”
Id., at 715.35
   Similarly, in these cases, the Hahns and Greens and
their companies sincerely believe that providing the in-
surance coverage demanded by the HHS regulations lies
on the forbidden side of the line, and it is not for us to say
that their religious beliefs are mistaken or insubstantial.
Instead, our “narrow function . . . in this context is to
——————
  35 The principal dissent makes no effort to reconcile its view about the

substantial-burden requirement with our decision in Thomas.
38        BURWELL v. HOBBY LOBBY STORES, INC.

                     Opinion of the Court

determine” whether the line drawn reflects “an honest
conviction,” id., at 716, and there is no dispute that it
does.
   HHS nevertheless compares these cases to decisions in
which we rejected the argument that the use of general
tax revenue to subsidize the secular activities of religious
institutions violated the Free Exercise Clause. See Tilton
v. Richardson, 403 U.S. 672, 689 (1971) (plurality); Board
of Ed. of Central School Dist. No. 1 v. Allen, 392 U.S. 236,
248–249 (1968). But in those cases, while the subsidies
were clearly contrary to the challengers’ views on a secu-
lar issue, namely, proper church-state relations, the chal-
lengers never articulated a religious objection to the sub-
sidies. As we put it in Tilton, they were “unable to
identify any coercion directed at the practice or exercise of
their religious beliefs.” 403 U.S., at 689 (plurality opin-
ion); see Allen, supra, at 249 (“[A]ppellants have not con-
tended that the New York law in any way coerces them as
individuals in the practice of their religion”). Here, in
contrast, the plaintiffs do assert that funding the specific
contraceptive methods at issue violates their religious
beliefs, and HHS does not question their sincerity. Be-
cause the contraceptive mandate forces them to pay an
enormous sum of money—as much as $475 million per
year in the case of Hobby Lobby—if they insist on provid-
ing insurance coverage in accordance with their religious
beliefs, the mandate clearly imposes a substantial burden
on those beliefs.
                              V
  Since the HHS contraceptive mandate imposes a sub-
stantial burden on the exercise of religion, we must move
on and decide whether HHS has shown that the mandate
both “(1) is in furtherance of a compelling governmental
interest; and (2) is the least restrictive means of further-
ing that compelling governmental interest.” 42 U.S. C.
                 Cite as: 573 U. S. ____ (2014)           39

                     Opinion of the Court

§2000bb–1(b).
                              A
   HHS asserts that the contraceptive mandate serves a
variety of important interests, but many of these are
couched in very broad terms, such as promoting “public
health” and “gender equality.” Brief for HHS in No. 13–
354, at 46, 49. RFRA, however, contemplates a “more
focused” inquiry: It “requires the Government to demon-
strate that the compelling interest test is satisfied through
application of the challenged law ‘to the person’—the
particular claimant whose sincere exercise of religion is
being substantially burdened.” O’Centro, 546 U.S., at
430–431 (quoting §2000bb–1(b)). This requires us to
“loo[k] beyond broadly formulated interests” and to “scru-
tiniz[e] the asserted harm of granting specific exemptions
to particular religious claimants”—in other words, to look
to the marginal interest in enforcing the contraceptive
mandate in these cases. O Centro, supra, at 431.
   In addition to asserting these very broadly framed
interests, HHS maintains that the mandate serves a
compelling interest in ensuring that all women have ac-
cess to all FDA-approved contraceptives without cost
sharing. See Brief for HHS in No. 13–354, at 14–15, 49;
see Brief for HHS in No. 13–356, at 10, 48. Under our
cases, women (and men) have a constitutional right to
obtain contraceptives, see Griswold v. Connecticut, 381
U.S. 479, 485–486 (1965), and HHS tells us that “[s]tudies
have demonstrated that even moderate copayments for
preventive services can deter patients from receiving those
services.” Brief for HHS in No. 13–354, at 50 (internal
quotation marks omitted).
   The objecting parties contend that HHS has not shown
that the mandate serves a compelling government inter-
est, and it is arguable that there are features of ACA that
support that view. As we have noted, many employees—
40         BURWELL v. HOBBY LOBBY STORES, INC.

                      Opinion of the Court

those covered by grandfathered plans and those who work
for employers with fewer than 50 employees—may have no
contraceptive coverage without cost sharing at all.
   HHS responds that many legal requirements have
exceptions and the existence of exceptions does not in
itself indicate that the principal interest served by a law is
not compelling. Even a compelling interest may be out-
weighed in some circumstances by another even weightier
consideration. In these cases, however, the interest served
by one of the biggest exceptions, the exception for grandfa-
thered plans, is simply the interest of employers in avoid-
ing the inconvenience of amending an existing plan.
Grandfathered plans are required “to comply with a subset
of the Affordable Care Act’s health reform provisions” that
provide what HHS has described as “particularly signifi-
cant protections.” 75 Fed. Reg. 34540 (2010). But the
contraceptive mandate is expressly excluded from this
subset. Ibid.
   We find it unnecessary to adjudicate this issue. We will
assume that the interest in guaranteeing cost-free access
to the four challenged contraceptive methods is compelling
within the meaning of RFRA, and we will proceed to con-
sider the final prong of the RFRA test, i.e., whether HHS
has shown that the contraceptive mandate is “the least
restrictive means of furthering that compelling govern-
mental interest.” §2000bb–1(b)(2).
                             B
   The least-restrictive-means standard is exceptionally
demanding, see City of Boerne, 521 U.S., at 532, and it is
not satisfied here. HHS has not shown that it lacks other
means of achieving its desired goal without imposing a
substantial burden on the exercise of religion by the ob-
jecting parties in these cases. See §§2000bb–1(a), (b)
(requiring the Government to “demonstrat[e] that applica-
tion of [a substantial] burden to the person . . . is the least
                       Cite as: 573 U. S. ____ (2014)     41

                           Opinion of the Court

restrictive means of furthering [a] compelling governmen-
tal interest” (emphasis added)).
   The most straightforward way of doing this would be for
the Government to assume the cost of providing the four
contraceptives at issue to any women who are unable to
obtain them under their health-insurance policies due to
their employers’ religious objections. This would certainly
be less restrictive of the plaintiffs’ religious liberty, and
HHS has not shown, see §2000bb–1(b)(2), that this is not a
viable alternative. HHS has not provided any estimate of
the average cost per employee of providing access to
these contraceptives, two of which, according to the FDA,
are designed primarily for emergency use. See Birth
Control: Medicines to Help You, online at http://
www.fda.gov/forconsumers/byaudience/forwomen/freepubli
cations/ucm313215.htm.       Nor has HHS provided any
statistics regarding the number of employees who might
be affected because they work for corporations like Hobby
Lobby, Conestoga, and Mardel. Nor has HHS told us that
it is unable to provide such statistics. It seems likely,
however, that the cost of providing the forms of contracep-
tives at issue in these cases (if not all FDA-approved
contraceptives) would be minor when compared with the
overall cost of ACA. According to one of the Congressional
Budget Office’s most recent forecasts, ACA’s insurance-
coverage provisions will cost the Federal Government
more than $1.3 trillion through the next decade. See CBO,
Updated Estimates of the Effects of the Insurance Cover-
age Provisions of the Affordable Care Act, April 2014, p.
2.36 If, as HHS tells us, providing all women with cost-free
access to all FDA-approved methods of contraception is a
Government interest of the highest order, it is hard to
understand HHS’s argument that it cannot be required
under RFRA to pay anything in order to achieve this
——————
 36 Online   at http://cbo.gov/publication/45231.
42           BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

important goal.
  HHS contends that RFRA does not permit us to take
this option into account because “RFRA cannot be used to
require creation of entirely new programs.” Brief for HHS
in 13–354, at 15.37 But we see nothing in RFRA that
supports this argument, and drawing the line between the
“creation of an entirely new program” and the modification
of an existing program (which RFRA surely allows) would
be fraught with problems. We do not doubt that cost may

——————
  37 In a related argument, HHS appears to maintain that a plaintiff
cannot prevail on a RFRA claim that seeks an exemption from a legal
obligation requiring the plaintiff to confer benefits on third parties.
Nothing in the text of RFRA or its basic purposes supports giving the
Government an entirely free hand to impose burdens on religious
exercise so long as those burdens confer a benefit on other individuals.
It is certainly true that in applying RFRA “courts must take adequate
account of the burdens a requested accommodation may impose on
nonbeneficiaries.” Cutter v. Wilkinson, 544 U.S. 709, 720 (2005)
(applying RLUIPA). That consideration will often inform the analysis
of the Government’s compelling interest and the availability of a less
restrictive means of advancing that interest. But it could not reasona-
bly be maintained that any burden on religious exercise, no matter how
onerous and no matter how readily the government interest could be
achieved through alternative means, is permissible under RFRA so long
as the relevant legal obligation requires the religious adherent to confer
a benefit on third parties. Otherwise, for example, the Government
could decide that all supermarkets must sell alcohol for the convenience
of customers (and thereby exclude Muslims with religious objections
from owning supermarkets), or it could decide that all restaurants must
remain open on Saturdays to give employees an opportunity to earn
tips (and thereby exclude Jews with religious objections from owning
restaurants). By framing any Government regulation as benefiting a
third party, the Government could turn all regulations into entitle-
ments to which nobody could object on religious grounds, rendering
RFRA meaningless. In any event, our decision in these cases need not
result in any detrimental effect on any third party. As we explain, see
infra, at 43–44, the Government can readily arrange for other methods
of providing contraceptives, without cost sharing, to employees who are
unable to obtain them under their health-insurance plans due to their
employers’ religious objections.
                    Cite as: 573 U. S. ____ (2014)               43

                        Opinion of the Court

be an important factor in the least-restrictive-means
analysis, but both RFRA and its sister statute, RLUIPA,
may in some circumstances require the Government to
expend additional funds to accommodate citizens’ religious
beliefs. Cf. §2000cc–3(c) (RLUIPA: “[T]his chapter may
require a government to incur expenses in its own opera-
tions to avoid imposing a substantial burden on religious
exercise.”). HHS’s view that RFRA can never require the
Government to spend even a small amount reflects a
judgment about the importance of religious liberty that
was not shared by the Congress that enacted that law.
   In the end, however, we need not rely on the option of a
new, government-funded program in order to conclude
that the HHS regulations fail the least-restrictive-means
test. HHS itself has demonstrated that it has at its dis-
posal an approach that is less restrictive than requiring
employers to fund contraceptive methods that violate their
religious beliefs. As we explained above, HHS has already
established an accommodation for nonprofit organizations
with religious objections. See supra, at 9–10, and nn. 8–9.
Under that accommodation, the organization can self-
certify that it opposes providing coverage for particular
contraceptive services. See 45 CFR §§147.131(b)(4), (c)(1);
26 CFR §§54.9815–2713A(a)(4), (b). If the organization
makes such a certification, the organization’s insurance
issuer or third-party administrator must “[e]xpressly
exclude contraceptive coverage from the group health
insurance coverage provided in connection with the group
health plan” and “[p]rovide separate payments for any
contraceptive services required to be covered” without
imposing “any cost-sharing requirements . . . on the eligi-
ble organization, the group health plan, or plan partici-
pants or beneficiaries.” 45 CFR §147.131(c)(2); 26 CFR
§54.9815–2713A(c)(2).38
——————
 38 HHS   has concluded that insurers that insure eligible employers
44           BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

   We do not decide today whether an approach of this type
complies with RFRA for purposes of all religious claims.39
At a minimum, however, it does not impinge on the plain-
tiffs’ religious belief that providing insurance coverage for
the contraceptives at issue here violates their religion, and
it serves HHS’s stated interests equally well.40
   The principal dissent identifies no reason why this
accommodation would fail to protect the asserted needs of
women as effectively as the contraceptive mandate, and
there is none.41 Under the accommodation, the plaintiffs’
female employees would continue to receive contraceptive
coverage without cost sharing for all FDA-approved con-
traceptives, and they would continue to “face minimal
——————
opting out of the contraceptive mandate and that are required to pay
for contraceptive coverage under the accommodation will not experience
an increase in costs because the “costs of providing contraceptive
coverage are balanced by cost savings from lower pregnancy-related
costs and from improvements in women’s health.” 78 Fed. Reg. 39877.
With respect to self-insured plans, the regulations establish a mecha-
nism for the eligible employers’ third-party administrators to obtain a
compensating reduction in the fee paid by insurers to participate in the
federally facilitated exchanges. HHS believes that this system will not
have a material effect on the funding of the exchanges because the
“payments for contraceptive services will represent only a small portion
of total [federally facilitated exchange] user fees.” Id., at 39882; see 26
CFR §54.9815–2713A(b)(3).
   39 See n. 9, supra.
   40 The principal dissent faults us for being “noncommital” in refusing

to decide a case that is not before us here. Post, at 30. The less re-
strictive approach we describe accommodates the religious beliefs as-
serted in these cases, and that is the only question we are permitted
to address.
   41 In the principal dissent’s view, the Government has not had a fair

opportunity to address this accommodation, post, at 30. n. 27, but the
Government itself apparently believes that when it “provides an excep-
tion to a general rule for secular reasons (or for only certain religious
reasons), [it] must explain why extending a comparable exception to a
specific plaintiff for religious reasons would undermine its compelling
interests.” Brief for the United States as Amicus Curiae in Holt v.
Hobbs, No. 13–6827, p. 10, now pending before the Court.
                     Cite as: 573 U. S. ____ (2014)                    45

                          Opinion of the Court

logistical and administrative obstacles,” post, at 28 (inter-
nal quotation marks omitted), because their employers’
insurers would be responsible for providing information
and coverage, see, e.g., 45 CFR §§147.131(c)–(d); cf. 26
CFR §§54.9815–2713A(b), (d). Ironically, it is the dissent’s
approach that would “[i]mped[e] women’s receipt of bene-
fits by ‘requiring them to take steps to learn about, and to
sign up for, a new government funded and administered
health benefit,’ ” post, at 28, because the dissent would
effectively compel religious employers to drop health-
insurance coverage altogether, leaving their employees to
find individual plans on government-run exchanges or
elsewhere. This is indeed “scarcely what Congress con-
templated.” Ibid.
                              C
   HHS and the principal dissent argue that a ruling in
favor of the objecting parties in these cases will lead to a
flood of religious objections regarding a wide variety of
medical procedures and drugs, such as vaccinations and
blood transfusions, but HHS has made no effort to sub-
stantiate this prediction.42 HHS points to no evidence that
insurance plans in existence prior to the enactment of
ACA excluded coverage for such items. Nor has HHS
provided evidence that any significant number of employ-
ers sought exemption, on religious grounds, from any of
ACA’s coverage requirements other than the contraceptive
mandate.
   It is HHS’s apparent belief that no insurance-coverage
mandate would violate RFRA—no matter how significantly
it impinges on the religious liberties of employers—that
would lead to intolerable consequences. Under HHS’s
view, RFRA would permit the Government to require all

——————
   42 Cf. 42 U.S. C. §1396s (Federal “program for distribution of pediat-

ric vaccines” for some uninsured and underinsured children).
46        BURWELL v. HOBBY LOBBY STORES, INC.

                     Opinion of the Court

employers to provide coverage for any medical procedure
allowed by law in the jurisdiction in question—for in-
stance, third-trimester abortions or assisted suicide. The
owners of many closely held corporations could not in good
conscience provide such coverage, and thus HHS would
effectively exclude these people from full participation in
the economic life of the Nation. RFRA was enacted to
prevent such an outcome.
   In any event, our decision in these cases is concerned
solely with the contraceptive mandate. Our decision
should not be understood to hold that an insurance-
coverage mandate must necessarily fall if it conflicts with
an employer’s religious beliefs. Other coverage require-
ments, such as immunizations, may be supported by dif-
ferent interests (for example, the need to combat the
spread of infectious diseases) and may involve different
arguments about the least restrictive means of providing
them.
   The principal dissent raises the possibility that discrim-
ination in hiring, for example on the basis of race, might
be cloaked as religious practice to escape legal sanction.
See post, at 32–33. Our decision today provides no such
shield. The Government has a compelling interest in
providing an equal opportunity to participate in the work-
force without regard to race, and prohibitions on racial
discrimination are precisely tailored to achieve that criti-
cal goal.
   HHS also raises for the first time in this Court the
argument that applying the contraceptive mandate to for-
profit employers with sincere religious objections is essen-
tial to the comprehensive health-insurance scheme that
ACA establishes. HHS analogizes the contraceptive man-
date to the requirement to pay Social Security taxes,
which we upheld in Lee despite the religious objection of
an employer, but these cases are quite different. Our
holding in Lee turned primarily on the special problems
                  Cite as: 573 U. S. ____ (2014)            47

                      Opinion of the Court

associated with a national system of taxation. We noted
that “[t]he obligation to pay the social security tax initially
is not fundamentally different from the obligation to pay
income taxes.” 455 U.S., at 260. Based on that premise,
we explained that it was untenable to allow individuals to
seek exemptions from taxes based on religious objections
to particular Government expenditures: “If, for example, a
religious adherent believes war is a sin, and if a certain
percentage of the federal budget can be identified as de-
voted to war-related activities, such individuals would
have a similarly valid claim to be exempt from paying that
percentage of the income tax.” Ibid. We observed that
“[t]he tax system could not function if denominations were
allowed to challenge the tax system because tax payments
were spent in a manner that violates their religious be-
lief.” Ibid.; see O Centro, 546 U.S., at 435.
   Lee was a free-exercise, not a RFRA, case, but if the
issue in Lee were analyzed under the RFRA framework,
the fundamental point would be that there simply is no
less restrictive alternative to the categorical requirement
to pay taxes. Because of the enormous variety of govern-
ment expenditures funded by tax dollars, allowing tax-
payers to withhold a portion of their tax obligations on
religious grounds would lead to chaos.            Recognizing
exemptions from the contraceptive mandate is very differ-
ent. ACA does not create a large national pool of tax
revenue for use in purchasing healthcare coverage. Ra-
ther, individual employers like the plaintiffs purchase
insurance for their own employees. And contrary to the
principal dissent’s characterization, the employers’ contri-
butions do not necessarily funnel into “undifferentiated
funds.” Post, at 23. The accommodation established by
HHS requires issuers to have a mechanism by which to
“segregate premium revenue collected from the eligible
organization from the monies used to provide payments
for contraceptive services.” 45 CFR §147.131(c)(2)(ii).
48          BURWELL v. HOBBY LOBBY STORES, INC.

                          Opinion of the Court

Recognizing a religious accommodation under RFRA for
particular coverage requirements, therefore, does not
threaten the viability of ACA’s comprehensive scheme in
the way that recognizing religious objections to particular
expenditures from general tax revenues would.43
  In its final pages, the principal dissent reveals that its
fundamental objection to the claims of the plaintiffs is an
objection to RFRA itself. The dissent worries about forc-
ing the federal courts to apply RFRA to a host of claims
made by litigants seeking a religious exemption from
generally applicable laws, and the dissent expresses a
desire to keep the courts out of this business. See post, at
32–35. In making this plea, the dissent reiterates a point
made forcefully by the Court in Smith. 494 U.S., at 888–
889 (applying the Sherbert test to all free-exercise claims
“would open the prospect of constitutionally required
religious exemptions from civic obligations of almost every
conceivable kind”). But Congress, in enacting RFRA, took
the position that “the compelling interest test as set forth
in prior Federal court rulings is a workable test for
striking sensible balances between religious liberty and
competing prior governmental interests.” 42 U.S. C.
§2000bb(a)(5). The wisdom of Congress’s judgment on this
——————
  43 HHS   highlights certain statements in the opinion in Lee that it
regards as supporting its position in these cases. In particular, HHS
notes the statement that “[w]hen followers of a particular sect enter
into commercial activity as a matter of choice, the limits they accept on
their own conduct as a matter of conscience and faith are not to be
superimposed on the statutory schemes which are binding on others in
that activity.” 455 U.S., at 261. Lee was a free exercise, not a RFRA,
case, and the statement to which HHS points, if taken at face value, is
squarely inconsistent with the plain meaning of RFRA. Under RFRA,
when followers of a particular religion choose to enter into commercial
activity, the Government does not have a free hand in imposing obliga-
tions that substantially burden their exercise of religion. Rather, the
Government can impose such a burden only if the strict RFRA test is
met.
                 Cite as: 573 U. S. ____ (2014)           49

                     Opinion of the Court

matter is not our concern. Our responsibility is to enforce
RFRA as written, and under the standard that RFRA
prescribes, the HHS contraceptive mandate is unlawful.
                        *     *    *
   The contraceptive mandate, as applied to closely held
corporations, violates RFRA. Our decision on that statu-
tory question makes it unnecessary to reach the First
Amendment claim raised by Conestoga and the Hahns.
   The judgment of the Tenth Circuit in No. 13–354 is
affirmed; the judgment of the Third Circuit in No. 13–356
is reversed, and that case is remanded for further proceed-
ings consistent with this opinion.
                                            It is so ordered.
                 Cite as: 573 U. S. ____ (2014)           1

                   KENNEDY, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                   Nos. 13–354 and 13–356
                         _________________


    SYLVIA BURWELL, SECRETARY OF HEALTH
   AND HUMAN SERVICES, ET AL., PETITIONERS
13–354                v.
       HOBBY LOBBY STORES, INC., ET AL.
  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE TENTH CIRCUIT


                              AND


  CONESTOGA WOOD SPECIALTIES CORPORATION
              ET AL., PETITIONERS
13–356                  v.
    SYLVIA BURWELL, SECRETARY OF HEALTH
          AND HUMAN SERVICES, ET AL.
  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE THIRD CIRCUIT

                        [June 30, 2014]


  JUSTICE KENNEDY, concurring.
  It seems to me appropriate, in joining the Court’s opin-
ion, to add these few remarks. At the outset it should be
said that the Court’s opinion does not have the breadth
and sweep ascribed to it by the respectful and powerful
dissent. The Court and the dissent disagree on the proper
interpretation of the Religious Freedom and Restoration
Act of 1993 (RFRA), but do agree on the purpose of that
statute. 42 U.S. C. §2000bb et seq. It is to ensure that
interests in religious freedom are protected. Ante, at 5–6;
post, at 8–9 (GINSBURG, J., dissenting).
  In our constitutional tradition, freedom means that all
persons have the right to believe or strive to believe in a
divine creator and a divine law. For those who choose this
2         BURWELL v. HOBBY LOBBY STORES, INC.

                    KENNEDY, J., concurring

course, free exercise is essential in preserving their own
dignity and in striving for a self-definition shaped by their
religious precepts. Free exercise in this sense implicates
more than just freedom of belief. See Cantwell v. Connect-
icut, 310 U.S. 296, 303 (1940). It means, too, the right
to express those beliefs and to establish one’s religious
(or nonreligious) self-definition in the political, civic, and
economic life of our larger community. But in a complex
society and an era of pervasive governmental regulation,
defining the proper realm for free exercise can be difficult.
In these cases the plaintiffs deem it necessary to exercise
their religious beliefs within the context of their own
closely held, for-profit corporations. They claim protection
under RFRA, the federal statute discussed with care and
in detail in the Court’s opinion.
  As the Court notes, under our precedents, RFRA imposes
a “ ‘stringent test.’ ” Ante, at 6 (quoting City of Boerne v.
Flores, 521 U.S. 507, 533 (1997)). The Government must
demonstrate that the application of a substantial burden
to a person’s exercise of religion “(1) is in furtherance of a
compelling governmental interest; and (2) is the least
restrictive means of furthering that compelling govern-
mental interest.” §2000bb–1(b).
  As to RFRA’s first requirement, the Department of
Health and Human Services (HHS) makes the case that
the mandate serves the Government’s compelling interest
in providing insurance coverage that is necessary to pro-
tect the health of female employees, coverage that is sig-
nificantly more costly than for a male employee. Ante, at
39; see, e.g., Brief for HHS in No. 13–354, pp. 14–15.
There are many medical conditions for which pregnancy is
contraindicated. See, e.g., id., at 47. It is important to
confirm that a premise of the Court’s opinion is its as-
sumption that the HHS regulation here at issue furthers a
legitimate and compelling interest in the health of female
employees. Ante, at 40.
                  Cite as: 573 U. S. ____ (2014)            3

                    KENNEDY, J., concurring

   But the Government has not made the second showing
required by RFRA, that the means it uses to regulate is
the least restrictive way to further its interest. As the
Court’s opinion explains, the record in these cases
shows that there is an existing, recognized, workable, and
already-implemented framework to provide coverage. That
framework is one that HHS has itself devised, that the
plaintiffs have not criticized with a specific objection that
has been considered in detail by the courts in this litiga-
tion, and that is less restrictive than the means challenged
by the plaintiffs in these cases. Ante, at 9–10, and n. 9,
43–44.
   The means the Government chose is the imposition of a
direct mandate on the employers in these cases. Ante, at
8–9. But in other instances the Government has allowed
the same contraception coverage in issue here to be pro-
vided to employees of nonprofit religious organizations, as
an accommodation to the religious objections of those
entities. See ante, at 9–10, and n. 9, 43–44. The accom-
modation works by requiring insurance companies to
cover, without cost sharing, contraception coverage for
female employees who wish it. That accommodation
equally furthers the Government’s interest but does not
impinge on the plaintiffs’ religious beliefs. See ante, at 44.
   On this record and as explained by the Court, the Gov-
ernment has not met its burden of showing that it cannot
accommodate the plaintiffs’ similar religious objections
under this established framework. RFRA is inconsis-
tent with the insistence of an agency such as HHS on
distinguishing between different religious believers—bur-
dening one while accommodating the other—when it
may treat both equally by offering both of them the same
accommodation.
   The parties who were the plaintiffs in the District
Courts argue that the Government could pay for the
methods that are found objectionable. Brief for Respond-
4         BURWELL v. HOBBY LOBBY STORES, INC.

                   KENNEDY, J., concurring

ents in No. 13–354, p. 58. In discussing this alternative,
the Court does not address whether the proper response to
a legitimate claim for freedom in the health care arena is
for the Government to create an additional program.
Ante, at 41–43. The Court properly does not resolve
whether one freedom should be protected by creating
incentives for additional government constraints. In these
cases, it is the Court’s understanding that an accommoda-
tion may be made to the employers without imposition of a
whole new program or burden on the Government. As the
Court makes clear, this is not a case where it can be estab-
lished that it is difficult to accommodate the government’s
interest, and in fact the mechanism for doing so is already
in place. Ante, at 43–44.
   “[T]he American community is today, as it long has
been, a rich mosaic of religious faiths.” Town of Greece v.
Galloway, 572 U. S. ___, ___ (2014) (KAGAN, J., dissenting)
(slip op., at 15). Among the reasons the United States is
so open, so tolerant, and so free is that no person may be
restricted or demeaned by government in exercising his or
her religion. Yet neither may that same exercise unduly
restrict other persons, such as employees, in protecting
their own interests, interests the law deems compelling.
In these cases the means to reconcile those two priorities
are at hand in the existing accommodation the Govern-
ment has designed, identified, and used for circumstances
closely parallel to those presented here. RFRA requires
the Government to use this less restrictive means. As the
Court explains, this existing model, designed precisely for
this problem, might well suffice to distinguish the instant
cases from many others in which it is more difficult and
expensive to accommodate a governmental program to
countless religious claims based on an alleged statutory
right of free exercise. Ante, at 45–46.
   For these reasons and others put forth by the Court, I
join its opinion.
                 Cite as: 573 U. S. ____ (2014)           1

                   GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                   Nos. 13–354 and 13–356
                         _________________


    SYLVIA BURWELL, SECRETARY OF HEALTH
   AND HUMAN SERVICES, ET AL., PETITIONERS
13–354                v.
       HOBBY LOBBY STORES, INC., ET AL.
  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE TENTH CIRCUIT


                              AND


  CONESTOGA WOOD SPECIALTIES CORPORATION
              ET AL., PETITIONERS
13–356                  v.
    SYLVIA BURWELL, SECRETARY OF HEALTH
          AND HUMAN SERVICES, ET AL.
  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE THIRD CIRCUIT

                        [June 30, 2014] 


   JUSTICE GINSBURG, with whom JUSTICE SOTOMAYOR
joins, and with whom JUSTICE BREYER and JUSTICE
KAGAN join as to all but Part III–C–1, dissenting.
   In a decision of startling breadth, the Court holds that
commercial enterprises, including corporations, along with
partnerships and sole proprietorships, can opt out of any
law (saving only tax laws) they judge incompatible with
their sincerely held religious beliefs. See ante, at 16–49.
Compelling governmental interests in uniform compliance
with the law, and disadvantages that religion-based opt-
outs impose on others, hold no sway, the Court decides, at
least when there is a “less restrictive alternative.” And
such an alternative, the Court suggests, there always will
be whenever, in lieu of tolling an enterprise claiming a
2           BURWELL v. HOBBY LOBBY STORES, INC.

                        GINSBURG, J., dissenting

religion-based exemption, the government, i.e., the general
public, can pick up the tab. See ante, at 41–43.1
   The Court does not pretend that the First Amendment’s
Free Exercise Clause demands religion-based accommoda-
tions so extreme, for our decisions leave no doubt on that
score. See infra, at 6–8. Instead, the Court holds that
Congress, in the Religious Freedom Restoration Act of
1993 (RFRA), 42 U.S. C. §2000bb et seq., dictated the
extraordinary religion-based exemptions today’s decision
endorses. In the Court’s view, RFRA demands accommo-
dation of a for-profit corporation’s religious beliefs no
matter the impact that accommodation may have on third
parties who do not share the corporation owners’ religious
faith—in these cases, thousands of women employed by
Hobby Lobby and Conestoga or dependents of persons
those corporations employ. Persuaded that Congress
enacted RFRA to serve a far less radical purpose, and
mindful of the havoc the Court’s judgment can introduce, I
dissent.
                              I
  “The ability of women to participate equally in the
economic and social life of the Nation has been facilitated
by their ability to control their reproductive lives.”
Planned Parenthood of Southeastern Pa. v. Casey, 505
U.S. 833, 856 (1992). Congress acted on that understand-
——————
    1 TheCourt insists it has held none of these things, for another less
restrictive alternative is at hand: extending an existing accommoda-
tion, currently limited to religious nonprofit organizations, to encom-
pass commercial enterprises. See ante, at 3–4. With that accommoda-
tion extended, the Court asserts, “women would still be entitled to all
[Food and Drug Administration]-approved contraceptives without cost
sharing.” Ante, at 4. In the end, however, the Court is not so sure. In
stark contrast to the Court’s initial emphasis on this accommodation, it
ultimately declines to decide whether the highlighted accommodation is
even lawful. See ante, at 44 (“We do not decide today whether an
approach of this type complies with RFRA . . . .”).
                    Cite as: 573 U. S. ____ (2014)                 3

                      GINSBURG, J., dissenting

ing when, as part of a nationwide insurance program
intended to be comprehensive, it called for coverage of
preventive care responsive to women’s needs. Carrying
out Congress’ direction, the Department of Health and
Human Services (HHS), in consultation with public health
experts, promulgated regulations requiring group health
plans to cover all forms of contraception approved by the
Food and Drug Administration (FDA). The genesis of this
coverage should enlighten the Court’s resolution of these
cases.
                             A
   The Affordable Care Act (ACA), in its initial form, speci-
fied three categories of preventive care that health plans
must cover at no added cost to the plan participant or
beneficiary.2 Particular services were to be recommended
by the U. S. Preventive Services Task Force, an independ-
ent panel of experts. The scheme had a large gap, how-
ever; it left out preventive services that “many women’s
health advocates and medical professionals believe are
critically important.” 155 Cong. Rec. 28841 (2009) (state-
ment of Sen. Boxer). To correct this oversight, Senator
Barbara Mikulski introduced the Women’s Health
Amendment, which added to the ACA’s minimum coverage
requirements a new category of preventive services specific
to women’s health.
   Women paid significantly more than men for preventive
care, the amendment’s proponents noted; in fact, cost

——————
  2 See 42 U.S. C. §300gg–13(a)(1)–(3) (group health plans must pro-
vide coverage, without cost sharing, for (1) certain “evidence-based
items or services” recommended by the U. S. Preventive Services Task
Force; (2) immunizations recommended by an advisory committee of the
Centers for Disease Control and Prevention; and (3) “with respect to
infants, children, and adolescents, evidence-informed preventive care
and screenings provided for in the comprehensive guidelines supported
by the Health Resources and Services Administration”).
4           BURWELL v. HOBBY LOBBY STORES, INC.

                      GINSBURG, J., dissenting

barriers operated to block many women from obtaining
needed care at all. See, e.g., id., at 29070 (statement of
Sen. Feinstein) (“Women of childbearing age spend 68
percent more in out-of-pocket health care costs than
men.”); id., at 29302 (statement of Sen. Mikulski) (“co-
payments are [often] so high that [women] avoid getting
[preventive and screening services] in the first place”).
And increased access to contraceptive services, the spon-
sors comprehended, would yield important public health
gains. See, e.g., id., at 29768 (statement of Sen. Durbin)
(“This bill will expand health insurance coverage to the
vast majority of [the 17 million women of reproductive age
in the United States who are uninsured] . . . . This ex-
panded access will reduce unintended pregnancies.”).
   As altered by the Women’s Health Amendment’s pas-
sage, the ACA requires new insurance plans to include
coverage without cost sharing of “such additional preven-
tive care and screenings . . . as provided for in comprehen-
sive guidelines supported by the Health Resources and
Services Administration [(HRSA)],” a unit of HHS. 42
U.S. C. §300gg–13(a)(4). Thus charged, the HRSA devel-
oped recommendations in consultation with the Institute
of Medicine (IOM). See 77 Fed. Reg. 8725–8726 (2012).3
The IOM convened a group of independent experts, includ-
ing “specialists in disease prevention [and] women’s
health”; those experts prepared a report evaluating the
efficacy of a number of preventive services. IOM, Clinical
Prevention Services for Women: Closing the Gaps 2 (2011)
(hereinafter IOM Report). Consistent with the findings of
“[n]umerous health professional associations” and other
organizations, the IOM experts determined that preven-

——————
    3 The
        IOM is an arm of the National Academy of Sciences, an organi-
zation Congress established “for the explicit purpose of furnishing
advice to the Government.” Public Citizen v. Department of Justice,
491 U.S. 440, 460, n. 11 (1989) (internal quotation marks omitted).
                    Cite as: 573 U. S. ____ (2014)                 5

                      GINSBURG, J., dissenting

tive coverage should include the “full range” of FDA-
approved contraceptive methods. Id., at 10. See also id.,
at 102–110.
   In making that recommendation, the IOM’s report
expressed concerns similar to those voiced by congres-
sional proponents of the Women’s Health Amendment. The
report noted the disproportionate burden women carried
for comprehensive health services and the adverse health
consequences of excluding contraception from preventive
care available to employees without cost sharing. See,
e.g., id., at 19 (“[W]omen are consistently more likely than
men to report a wide range of cost-related barriers to
receiving . . . medical tests and treatments and to filling
prescriptions for themselves and their families.”); id., at
103–104, 107 (pregnancy may be contraindicated for
women with certain medical conditions, for example, some
congenital heart diseases, pulmonary hypertension, and
Marfan syndrome, and contraceptives may be used to
reduce risk of endometrial cancer, among other serious
medical conditions); id., at 103 (women with unintended
pregnancies are more likely to experience depression and
anxiety, and their children face “increased odds of preterm
birth and low birth weight”).
   In line with the IOM’s suggestions, the HRSA adopted
guidelines recommending coverage of “[a]ll [FDA-]
approved contraceptive methods, sterilization procedures,
and patient education and counseling for all women with
reproductive capacity.”4 Thereafter, HHS, the Depart-
ment of Labor, and the Department of Treasury promul-
gated regulations requiring group health plans to include
coverage of the contraceptive services recommended in the
——————
  4 HRSA, HHS, Women’s Preventive Services Guidelines, available at

http://www.hrsa.gov/womensguidelines/ (all Internet materials as
visited June 27, 2014, and available in Clerk of Court’s case file),
reprinted in App. to Brief for Petitioners in No. 13–354, pp. 43–44a.
See also 77 Fed. Reg. 8725–8726 (2012).
6            BURWELL v. HOBBY LOBBY STORES, INC.

                        GINSBURG, J., dissenting

HRSA guidelines, subject to certain exceptions, described
infra, at 25–27.5 This opinion refers to these regulations
as the contraceptive coverage requirement.
                             B
  While the Women’s Health Amendment succeeded, a
countermove proved unavailing. The Senate voted down
the so-called “conscience amendment,” which would have
enabled any employer or insurance provider to deny cov-
erage based on its asserted “religious beliefs or moral
convictions.” 158 Cong. Rec. S539 (Feb. 9, 2012); see id.,
at S1162–S1173 (Mar. 1, 2012) (debate and vote).6 That
amendment, Senator Mikulski observed, would have “pu[t]
the personal opinion of employers and insurers over the
practice of medicine.” Id., at S1127 (Feb. 29, 2012). Re-
jecting the “conscience amendment,” Congress left health
care decisions—including the choice among contraceptive
methods—in the hands of women, with the aid of their
health care providers.
                             II
  Any First Amendment Free Exercise Clause claim Hobby
Lobby or Conestoga7 might assert is foreclosed by this
Court’s decision in Employment Div., Dept. of Human
Resources of Ore. v. Smith, 494 U.S. 872 (1990). In Smith,
two members of the Native American Church were dis-
——————
   5 45 CFR §147.130(a)(1)(iv) (2013) (HHS); 29 CFR §2590.715–

2713(a)(1)(iv) (2013) (Labor); 26 CFR §54.9815–2713(a)(1)(iv) (2013)
(Treasury).
   6 Separating moral convictions from religious beliefs would be of ques-

tionable legitimacy. See Welsh v. United States, 398 U.S. 333, 357–358
(1970) (Harlan, J., concurring in result).
   7 As the Court explains, see ante, at 11–16, these cases arise from two

separate lawsuits, one filed by Hobby Lobby, its affiliated business
(Mardel), and the family that operates these businesses (the Greens);
the other filed by Conestoga and the family that owns and controls that
business (the Hahns). Unless otherwise specified, this opinion refers to
the respective groups of plaintiffs as Hobby Lobby and Conestoga.
                     Cite as: 573 U. S. ____ (2014)                   7

                       GINSBURG, J., dissenting

missed from their jobs and denied unemployment benefits
because they ingested peyote at, and as an essential ele-
ment of, a religious ceremony. Oregon law forbade the
consumption of peyote, and this Court, relying on that
prohibition, rejected the employees’ claim that the denial
of unemployment benefits violated their free exercise
rights. The First Amendment is not offended, Smith held,
when “prohibiting the exercise of religion . . . is not the
object of [governmental regulation] but merely the inci-
dental effect of a generally applicable and otherwise valid
provision.” Id., at 878; see id., at 878–879 (“an individ-
ual’s religious beliefs [do not] excuse him from compliance
with an otherwise valid law prohibiting conduct that the
State is free to regulate”). The ACA’s contraceptive cover-
age requirement applies generally, it is “otherwise valid,”
it trains on women’s well being, not on the exercise
of religion, and any effect it has on such exercise is
incidental.
  Even if Smith did not control, the Free Exercise Clause
would not require the exemption Hobby Lobby and Cones-
toga seek. Accommodations to religious beliefs or obser-
vances, the Court has clarified, must not significantly
impinge on the interests of third parties.8
——————
   8 See Wisconsin v. Yoder, 406 U.S. 205, 230 (1972) (“This case, of

course, is not one in which any harm to the physical or mental health of
the child or to the public safety, peace, order, or welfare has been
demonstrated or may be properly inferred.”); Estate of Thornton v.
Caldor, Inc., 472 U.S. 703 (1985) (invalidating state statute requiring
employers to accommodate an employee’s Sabbath observance where
that statute failed to take into account the burden such an accommoda-
tion would impose on the employer or other employees). Notably, in
construing the Religious Land Use and Institutionalized Persons Act of
2000 (RLUIPA), 42 U.S. C. §2000cc et seq., the Court has cautioned
that “adequate account” must be taken of “the burdens a requested
accommodation may impose on nonbeneficiaries.” Cutter v. Wilkinson,
544 U.S. 709, 720 (2005); see id., at 722 (“an accommodation must be
measured so that it does not override other significant interests”). A
8           BURWELL v. HOBBY LOBBY STORES, INC.

                       GINSBURG, J., dissenting

  The exemption sought by Hobby Lobby and Conestoga
would override significant interests of the corporations’
employees and covered dependents. It would deny legions
of women who do not hold their employers’ beliefs access
to contraceptive coverage that the ACA would otherwise
secure. See Catholic Charities of Sacramento, Inc. v.
Superior Court, 32 Cal. 4th 527, 565, 85 P.3d 67, 93
(2004) (“We are unaware of any decision in which . . . [the
U. S. Supreme Court] has exempted a religious objector
from the operation of a neutral, generally applicable law
despite the recognition that the requested exemption
would detrimentally affect the rights of third parties.”). In
sum, with respect to free exercise claims no less than free
speech claims, “ ‘[y]our right to swing your arms ends just
where the other man’s nose begins.’ ” Chafee, Freedom of
Speech in War Time, 32 Harv. L. Rev. 932, 957 (1919).
                             III

                              A

   Lacking a tenable claim under the Free Exercise Clause,
Hobby Lobby and Conestoga rely on RFRA, a statute
instructing that “[g]overnment shall not substantially
burden a person’s exercise of religion even if the burden
results from a rule of general applicability” unless the
government shows that application of the burden is “the
least restrictive means” to further a “compelling govern-
mental interest.” 42 U.S. C. §2000bb–1(a), (b)(2). In
RFRA, Congress “adopt[ed] a statutory rule comparable to
the constitutional rule rejected in Smith.” Gonzales v. O
Centro Espírita Beneficente União do Vegetal, 546 U.S.
418, 424 (2006).
   RFRA’s purpose is specific and written into the statute
itself. The Act was crafted to “restore the compelling
——————
balanced approach is all the more in order when the Free Exercise
Clause itself is at stake, not a statute designed to promote accommoda-
tion to religious beliefs and practices.
                    Cite as: 573 U. S. ____ (2014)                 9

                      GINSBURG, J., dissenting

interest test as set forth in Sherbert v. Verner, 374 U.S.
398 (1963) and Wisconsin v. Yoder, 406 U.S. 205
(1972) and to guarantee its application in all cases where
free exercise of religion is substantially burdened.”
§2000bb(b)(1).9 See also §2000bb(a)(5) (“[T]he compelling
interest test as set forth in prior Federal court rulings is
a workable test for striking sensible balances between
religious liberty and competing prior governmental in-
terests.”); ante, at 48 (agreeing that the pre-Smith compel-
ling interest test is “workable” and “strike[s] sensible
balances”).
   The legislative history is correspondingly emphatic on
RFRA’s aim. See, e.g., S. Rep. No. 103–111, p. 12 (1993)
(hereinafter Senate Report) (RFRA’s purpose was “only to
overturn the Supreme Court’s decision in Smith,” not to
“unsettle other areas of the law.”); 139 Cong. Rec. 26178
(1993) (statement of Sen. Kennedy) (RFRA was “designed
to restore the compelling interest test for deciding free
exercise claims.”). In line with this restorative purpose,
Congress expected courts considering RFRA claims to
“look to free exercise cases decided prior to Smith for
guidance.” Senate Report 8. See also H. R. Rep. No. 103–
88, pp. 6–7 (1993) (hereinafter House Report) (same). In
short, the Act reinstates the law as it was prior to Smith,
without “creat[ing] . . . new rights for any religious prac-
tice or for any potential litigant.” 139 Cong. Rec. 26178
(statement of Sen. Kennedy). Given the Act’s moderate
purpose, it is hardly surprising that RFRA’s enactment in
1993 provoked little controversy. See Brief for Senator
Murray et al. as Amici Curiae 8 (hereinafter Senators
——————
  9 Under Sherbert and Yoder, the Court “requir[ed] the government to

justify any substantial burden on religiously motivated conduct by a
compelling state interest and by means narrowly tailored to achieve
that interest.” Employment Div., Dept. of Human Resources of Ore. v.
Smith, 494 U.S. 872, 894 (1990) (O’Connor, J., concurring in
judgment).
10        BURWELL v. HOBBY LOBBY STORES, INC.

                    GINSBURG, J., dissenting

Brief ) (RFRA was approved by a 97-to-3 vote in the Senate
and a voice vote in the House of Representatives).
                               B
   Despite these authoritative indications, the Court sees
RFRA as a bold initiative departing from, rather than
restoring, pre-Smith jurisprudence. See ante, at 6, n. 3, 7,
17, 25–27. To support its conception of RFRA as a meas-
ure detached from this Court’s decisions, one that sets a
new course, the Court points first to the Religious Land
Use and Institutionalized Persons Act of 2000 (RLUIPA),
42 U.S. C. §2000cc et seq., which altered RFRA’s defini-
tion of the term “exercise of religion.” RFRA, as originally
enacted, defined that term to mean “the exercise of reli-
gion under the First Amendment to the Constitution.”
§2000bb–2(4) (1994 ed.). See ante, at 6–7. As amended by
RLUIPA, RFRA’s definition now includes “any exercise of
religion, whether or not compelled by, or central to, a
system of religious belief.” §2000bb–2(4) (2012 ed.) (cross-
referencing §2000cc–5). That definitional change, accord-
ing to the Court, reflects “an obvious effort to effect a
complete separation from First Amendment case law.”
Ante, at 7.
   The Court’s reading is not plausible. RLUIPA’s altera-
tion clarifies that courts should not question the centrality
of a particular religious exercise. But the amendment in
no way suggests that Congress meant to expand the class
of entities qualified to mount religious accommodation
claims, nor does it relieve courts of the obligation to in-
quire whether a government action substantially burdens
a religious exercise. See Rasul v. Myers, 563 F.3d 527,
535 (CADC 2009) (Brown, J., concurring) (“There is no
doubt that RLUIPA’s drafters, in changing the definition
of ‘exercise of religion,’ wanted to broaden the scope of the
kinds of practices protected by RFRA, not increase the
universe of individuals protected by RFRA.”); H. R. Rep.
                     Cite as: 573 U. S. ____ (2014)                   11

                        GINSBURG, J., dissenting

No. 106–219, p. 30 (1999). See also Gilardi v. United
States Dept. of Health and Human Servs., 733 F.3d 1208,
1211 (CADC 2013) (RFRA, as amended, “provides us with
no helpful definition of ‘exercise of religion.’ ”); Henderson
v. Kennedy, 265 F.3d 1072, 1073 (CADC 2001) (“The
[RLUIPA] amendments did not alter RFRA’s basic prohi-
bition that the ‘[g]overnment shall not substantially bur-
den a person’s exercise of religion.’ ”).10
  Next, the Court highlights RFRA’s requirement that the
government, if its action substantially burdens a person’s
religious observance, must demonstrate that it chose the
least restrictive means for furthering a compelling inter-
est. “[B]y imposing a least-restrictive-means test,” the
Court suggests, RFRA “went beyond what was required by
our pre-Smith decisions.” Ante, at 17, n. 18 (citing City of
Boerne v. Flores, 521 U.S. 507 (1997)). See also ante, at 6,
n. 3. But as RFRA’s statements of purpose and legislative
history make clear, Congress intended only to restore, not
to scrap or alter, the balancing test as this Court had
applied it pre-Smith. See supra, at 8–9. See also Senate
Report 9 (RFRA’s “compelling interest test generally
should not be construed more stringently or more leniently
than it was prior to Smith.”); House Report 7 (same).
  The Congress that passed RFRA correctly read this
Court’s pre-Smith case law as including within the “com-
pelling interest test” a “least restrictive means” require-
ment. See, e.g., Senate Report 5 (“Where [a substantial]
burden is placed upon the free exercise of religion, the
Court ruled [in Sherbert], the Government must demon-
——————
  10 RLUIPA, the Court notes, includes a provision directing that “[t]his

chapter [i.e., RLUIPA] shall be construed in favor of a broad protection
of religious exercise, to the maximum extent permitted by the terms of
[the Act] and the Constitution.” 42 U.S. C. §2000cc–3(g); see ante, at
6–7, 26. RFRA incorporates RLUIPA’s definition of “exercise of reli-
gion,” as RLUIPA does, but contains no omnibus rule of construction
governing the statute in its entirety.
12          BURWELL v. HOBBY LOBBY STORES, INC.

                       GINSBURG, J., dissenting

strate that it is the least restrictive means to achieve a
compelling governmental interest.”). And the view that
the pre-Smith test included a “least restrictive means”
requirement had been aired in testimony before the Sen-
ate Judiciary Committee by experts on religious freedom.
See, e.g., Hearing on S. 2969 before the Senate Committee
on the Judiciary, 102d Cong., 2d Sess., 78–79 (1993)
(statement of Prof. Douglas Laycock).
   Our decision in City of Boerne, it is true, states that the
least restrictive means requirement “was not used in the
pre-Smith jurisprudence RFRA purported to codify.” See
ante, at 6, n. 3, 17, n. 18. As just indicated, however, that
statement does not accurately convey the Court’s pre-
Smith jurisprudence. See Sherbert, 374 U.S., at 407 (“[I]t
would plainly be incumbent upon the [government] to
demonstrate that no alternative forms of regulation would
combat [the problem] without infringing First Amendment
rights.”); Thomas v. Review Bd. of Indiana Employment
Security Div., 450 U.S. 707, 718 (1981) (“The state may
justify an inroad on religious liberty by showing that it is
the least restrictive means of achieving some compelling
state interest.”). See also Berg, The New Attacks on Reli-
gious Freedom Legislation and Why They Are Wrong, 21
Cardozo L. Rev. 415, 424 (1999) (“In Boerne, the Court
erroneously said that the least restrictive means test ‘was
not used in the pre-Smith jurisprudence.’ ”).11
                              C
     With RFRA’s restorative purpose in mind, I turn to the
——————
  11 The Court points out that I joined the majority opinion in City of

Boerne and did not then question the statement that “least restrictive
means . . . was not used [pre-Smith].” Ante, at 17, n. 18. Concerning
that observation, I remind my colleagues of Justice Jackson’s sage
comment: “I see no reason why I should be consciously wrong today
because I was unconsciously wrong yesterday.” Massachusetts v.
United States, 333 U.S. 611, 639–640 (1948) (dissenting opinion).
                     Cite as: 573 U. S. ____ (2014)                    13

                        GINSBURG, J., dissenting

Act’s application to the instant lawsuits. That task, in
view of the positions taken by the Court, requires consid-
eration of several questions, each potentially dispositive of
Hobby Lobby’s and Conestoga’s claims: Do for-profit corpo-
rations rank among “person[s]” who “exercise . . . reli-
gion”? Assuming that they do, does the contraceptive
coverage requirement “substantially burden” their reli-
gious exercise? If so, is the requirement “in furtherance of
a compelling government interest”? And last, does the
requirement represent the least restrictive means for
furthering that interest?
  Misguided by its errant premise that RFRA moved
beyond the pre-Smith case law, the Court falters at each
step of its analysis.
                             1
   RFRA’s compelling interest test, as noted, see supra, at
8, applies to government actions that “substantially bur-
den a person’s exercise of religion.” 42 U.S. C. §2000bb–
1(a) (emphasis added). This reference, the Court submits,
incorporates the definition of “person” found in the Dic-
tionary Act, 1 U.S. C. §1, which extends to “corporations,
companies, associations, firms, partnerships, societies, and
joint stock companies, as well as individuals.” See ante, at
19–20. The Dictionary Act’s definition, however, controls
only where “context” does not “indicat[e] otherwise.” §1.
Here, context does so indicate. RFRA speaks of “a person’s
exercise of religion.” 42 U.S. C. §2000bb–1(a) (emphasis
added). See also §§2000bb–2(4), 2000cc–5(7)(a).12 Whether
——————
  12 As earlier explained, see supra, at 10–11, RLUIPA’s amendment of

the definition of “exercise of religion” does not bear the weight the
Court places on it. Moreover, it is passing strange to attribute to
RLUIPA any purpose to cover entities other than “religious as-
sembl[ies] or institution[s].” 42 U.S. C. §2000cc(a)(1). But cf. ante, at
26. That law applies to land-use regulation. §2000cc(a)(1). To permit
commercial enterprises to challenge zoning and other land-use regula-
14          BURWELL v. HOBBY LOBBY STORES, INC.

                        GINSBURG, J., dissenting

a corporation qualifies as a “person” capable of exercis-
ing religion is an inquiry one cannot answer without refer-
ence to the “full body” of pre-Smith “free-exercise caselaw.”
Gilardi, 733 F.3d, at 1212. There is in that case law no
support for the notion that free exercise rights pertain to
for-profit corporations.
  Until this litigation, no decision of this Court recognized
a for-profit corporation’s qualification for a religious ex-
emption from a generally applicable law, whether under
the Free Exercise Clause or RFRA.13 The absence of such
precedent is just what one would expect, for the exercise of
religion is characteristic of natural persons, not artificial
legal entities. As Chief Justice Marshall observed nearly
two centuries ago, a corporation is “an artificial being,
invisible, intangible, and existing only in contemplation of
law.” Trustees of Dartmouth College v. Woodward, 4
Wheat. 518, 636 (1819). Corporations, Justice Stevens
more recently reminded, “have no consciences, no beliefs,
no feelings, no thoughts, no desires.” Citizens United v.
Federal Election Comm’n, 558 U.S. 310, 466 (2010) (opin-
ion concurring in part and dissenting in part).
  The First Amendment’s free exercise protections, the

——————
tions under RLUIPA would “dramatically expand the statute’s reach”
and deeply intrude on local prerogatives, contrary to Congress’ intent.
Brief for National League of Cities et al. as Amici Curiae 26.
   13 The Court regards Gallagher v. Crown Kosher Super Market of

Mass., Inc., 366 U.S. 617 (1961), as “suggest[ing] . . . that for-profit
corporations possess [free-exercise] rights.” Ante, at 26–27. See also
ante, at 21, n. 21. The suggestion is barely there. True, one of the five
challengers to the Sunday closing law assailed in Gallagher was a
corporation owned by four Orthodox Jews. The other challengers were
human individuals, not artificial, law-created entities, so there was no
need to determine whether the corporation could institute the litiga-
tion. Accordingly, the plurality stated it could pretermit the question
“whether appellees ha[d] standing” because Braunfeld v. Brown, 366
U.S. 599 (1961), which upheld a similar closing law, was fatal to their
claim on the merits. 366 U.S., at 631.
                     Cite as: 573 U. S. ____ (2014)                    15

                        GINSBURG, J., dissenting

Court has indeed recognized, shelter churches and other
nonprofit religion-based organizations.14 “For many indi-
viduals, religious activity derives meaning in large meas-
ure from participation in a larger religious community,”
and “furtherance of the autonomy of religious organiza-
tions often furthers individual religious freedom as well.”
Corporation of Presiding Bishop of Church of Jesus Christ
of Latter-day Saints v. Amos, 483 U.S. 327, 342 (1987)
(Brennan, J., concurring in judgment). The Court’s “spe-
cial solicitude to the rights of religious organizations,”
Hosanna-Tabor Evangelical Lutheran Church and School
v. EEOC, 565 U. S. ___, ___ (2012) (slip op., at 14), how-
ever, is just that. No such solicitude is traditional for com-
mercial organizations.15 Indeed, until today, religious
——————
  14 See, e.g., Hosanna-Tabor Evangelical Lutheran Church and School
v. EEOC, 565 U. S. ___ (2012); Gonzales v. O Centro Espírita Benefi­
cente União do Vegetal, 546 U.S. 418 (2006); Church of Lukumi Babalu
Aye, Inc. v. Hialeah, 508 U.S. 520 (1993); Jimmy Swaggart Ministries
v. Board of Equalization of Cal., 493 U.S. 378 (1990).
   15 Typically, Congress has accorded to organizations religious in char-

acter religion-based exemptions from statutes of general application.
E.g., 42 U.S. C. §2000e–1(a) (Title VII exemption from prohibition
against employment discrimination based on religion for “a religious
corporation, association, educational institution, or society with respect
to the employment of individuals of a particular religion to perform
work connected with the carrying on . . . of its activities”); 42 U.S. C.
§12113(d)(1) (parallel exemption in Americans With Disabilities Act of
1990). It can scarcely be maintained that RFRA enlarges these exemp-
tions to allow Hobby Lobby and Conestoga to hire only persons who
share the religious beliefs of the Greens or Hahns. Nor does the Court
suggest otherwise. Cf. ante, at 28.
   The Court does identify two statutory exemptions it reads to cover
for-profit corporations, 42 U.S. C. §§300a–7(b)(2) and 238n(a), and
infers from them that “Congress speaks with specificity when it intends
a religious accommodation not to extend to for-profit corporations,”
ante, at 28. The Court’s inference is unwarranted. The exemptions the
Court cites cover certain medical personnel who object to performing or
assisting with abortions. Cf. ante, at 28, n. 27 (“the protection provided
by §238n(a) differs significantly from the protection provided by
16           BURWELL v. HOBBY LOBBY STORES, INC.

                         GINSBURG, J., dissenting

exemptions had never been extended to any entity operat-
ing in “the commercial, profit-making world.” Amos, 483
U.S., at 337.16
   The reason why is hardly obscure. Religious organiza-
tions exist to foster the interests of persons subscribing to
the same religious faith. Not so of for-profit corporations.
Workers who sustain the operations of those corporations
commonly are not drawn from one religious community.
Indeed, by law, no religion-based criterion can restrict the

——————
RFRA”). Notably, the Court does not assert that these exemptions have
in fact been afforded to for-profit corporations. See §238n(c) (“health
care entity” covered by exemption is a term defined to include “an
individual physician, a postgraduate physician training program, and a
participant in a program of training in the health professions”); Tozzi,
Whither Free Exercise: Employment Division v. Smith and the Rebirth
of State Constitutional Free Exercise Clause Jurisprudence?, 48 J.
Catholic Legal Studies 269, 296, n. 133 (2009) (“Catholic physicians,
but not necessarily hospitals, . . . may be able to invoke [§238n(a)]
. . . .”); cf. S. 137, 113th Cong., 1st Sess. (2013) (as introduced) (Abortion
Non-Discrimination Act of 2013, which would amend the definition of
“health care entity” in §238n to include “hospital[s],” “health insurance
plan[s],” and other health care facilities). These provisions are reveal-
ing in a way that detracts from one of the Court’s main arguments.
They show that Congress is not content to rest on the Dictionary Act
when it wishes to ensure that particular entities are among those
eligible for a religious accommodation.
    Moreover, the exemption codified in §238n(a) was not enacted until
three years after RFRA’s passage. See Omnibus Consolidated Rescis-
sions and Appropriations Act of 1996, §515, 110 Stat. 1321–245. If, as
the Court believes, RFRA opened all statutory schemes to religion-
based challenges by for-profit corporations, there would be no need for a
statute-specific, post-RFRA exemption of this sort.
    16 That is not to say that a category of plaintiffs, such as resident

aliens, may bring RFRA claims only if this Court expressly “addressed
their [free-exercise] rights before Smith.” Ante, at 27. Continuing with
the Court’s example, resident aliens, unlike corporations, are flesh-and-
blood individuals who plainly count as persons sheltered by the First
Amendment, see United States v. Verdugo-Urquidez, 494 U.S. 259, 271
(1990) (citing Bridges v. Wixon, 326 U.S. 135, 148 (1945)), and
a fortiori, RFRA.
                      Cite as: 573 U. S. ____ (2014)                    17

                        GINSBURG, J., dissenting

work force of for-profit corporations. See 42 U.S. C.
§§2000e(b), 2000e–1(a), 2000e–2(a); cf. Trans World Air­
lines, Inc. v. Hardison, 432 U.S. 63, 80–81 (1977) (Title
VII requires reasonable accommodation of an employee’s
religious exercise, but such accommodation must not come
“at the expense of other[ employees]”). The distinction
between a community made up of believers in the same
religion and one embracing persons of diverse beliefs, clear
as it is, constantly escapes the Court’s attention.17 One
can only wonder why the Court shuts this key difference
from sight.
   Reading RFRA, as the Court does, to require extension
of religion-based exemptions to for-profit corporations
surely is not grounded in the pre-Smith precedent Con-
gress sought to preserve. Had Congress intended RFRA to
initiate a change so huge, a clarion statement to that
effect likely would have been made in the legislation. See
Whitman v. American Trucking Assns., Inc., 531 U.S. 457,
468 (2001) (Congress does not “hide elephants in mouse-
holes”). The text of RFRA makes no such statement and
the legislative history does not so much as mention for-
profit corporations. See Hobby Lobby Stores, Inc. v. Sebe­
lius, 723 F.3d 1114, 1169 (CA10 2013) (Briscoe, C. J.,
concurring in part and dissenting in part) (legislative
record lacks “any suggestion that Congress foresaw, let
alone intended that, RFRA would cover for-profit corpora-
tions”). See also Senators Brief 10–13 (none of the
——————
   17 I part ways with JUSTICE KENNEDY on the context relevant here.

He sees it as the employers’ “exercise [of] their religious beliefs within
the context of their own closely held, for-profit corporations.” Ante, at 2
(concurring opinion). See also ante, at 45–46 (opinion of the Court)
(similarly concentrating on religious faith of employers without refer-
ence to the different beliefs and liberty interests of employees). I see as
the relevant context the employers’ asserted right to exercise religion
within a nationwide program designed to protect against health haz-
ards employees who do not subscribe to their employers’ religious
beliefs.
18          BURWELL v. HOBBY LOBBY STORES, INC.

                        GINSBURG, J., dissenting

cases cited in House or Senate Judiciary Committee
reports accompanying RFRA, or mentioned during floor
speeches, recognized the free exercise rights of for-profit
corporations).
   The Court notes that for-profit corporations may sup-
port charitable causes and use their funds for religious
ends, and therefore questions the distinction between such
corporations and religious nonprofit organizations. See
ante, at 20–25. See also ante, at 3 (KENNEDY, J., concur-
ring) (criticizing the Government for “distinguishing be-
tween different religious believers—burdening one while
accommodating the other—when it may treat both equally
by offering both of them the same accommodation”).18
Again, the Court forgets that religious organizations exist
to serve a community of believers. For-profit corporations
do not fit that bill. Moreover, history is not on the Court’s
side. Recognition of the discrete characters of “ecclesiasti-
cal and lay” corporations dates back to Blackstone, see 1
W. Blackstone, Commentaries on the Laws of England 458
(1765), and was reiterated by this Court centuries before
the enactment of the Internal Revenue Code. See Terrett
v. Taylor, 9 Cranch 43, 49 (1815) (describing religious
corporations); Trustees of Dartmouth College, 4 Wheat., at
645 (discussing “eleemosynary” corporations, including
those “created for the promotion of religion”). To reiterate,
“for-profit corporations are different from religious non-
——————
  18 According to the Court, the Government “concedes” that “nonprofit
corporation[s]” are protected by RFRA. Ante, at 19. See also ante, at
20, 24, 30. That is not an accurate description of the Government’s
position, which encompasses only “churches,” “religious institutions,”
and “religious non-profits.” Brief for Respondents in No. 13–356, p. 28
(emphasis added). See also Reply Brief in No. 13–354, p. 8 (“RFRA
incorporates the longstanding and common-sense distinction between
religious organizations, which sometimes have been accorded accom-
modations under generally applicable laws in recognition of their
accepted religious character, and for-profit corporations organized to do
business in the commercial world.”).
                     Cite as: 573 U. S. ____ (2014)                   19

                        GINSBURG, J., dissenting

profits in that they use labor to make a profit, rather than
to perpetuate [the] religious value[s] [shared by a commu-
nity of believers].” Gilardi, 733 F.3d, at 1242 (Edwards,
J., concurring in part and dissenting in part) (emphasis
deleted).
   Citing Braunfeld v. Brown, 366 U.S. 599 (1961), the
Court questions why, if “a sole proprietorship that seeks to
make a profit may assert a free-exercise claim, [Hobby
Lobby and Conestoga] can’t . . . do the same?” Ante, at 22
(footnote omitted). See also ante, at 16–17. But even
accepting, arguendo, the premise that unincorporated
business enterprises may gain religious accommodations
under the Free Exercise Clause, the Court’s conclusion is
unsound. In a sole proprietorship, the business and its
owner are one and the same. By incorporating a business,
however, an individual separates herself from the entity
and escapes personal responsibility for the entity’s obliga-
tions. One might ask why the separation should hold only
when it serves the interest of those who control the corpo-
ration. In any event, Braunfeld is hardly impressive
authority for the entitlement Hobby Lobby and Conestoga
seek. The free exercise claim asserted there was promptly
rejected on the merits.
   The Court’s determination that RFRA extends to for-
profit corporations is bound to have untoward effects.
Although the Court attempts to cabin its language to
closely held corporations, its logic extends to corporations
of any size, public or private.19 Little doubt that RFRA
——————
  19 The Court does not even begin to explain how one might go about
ascertaining the religious scruples of a corporation where shares are
sold to the public. No need to speculate on that, the Court says, for “it
seems unlikely” that large corporations “will often assert RFRA
claims.” Ante, at 29. Perhaps so, but as Hobby Lobby’s case demon-
strates, such claims are indeed pursued by large corporations, employ-
ing thousands of persons of different faiths, whose ownership is not
diffuse. “Closely held” is not synonymous with “small.” Hobby Lobby is
20          BURWELL v. HOBBY LOBBY STORES, INC.

                        GINSBURG, J., dissenting

claims will proliferate, for the Court’s expansive notion of
corporate personhood—combined with its other errors
in construing RFRA—invites for-profit entities to seek
religion-based exemptions from regulations they deem
offensive to their faith.
                             2
   Even if Hobby Lobby and Conestoga were deemed RFRA
“person[s],” to gain an exemption, they must demonstrate
that the contraceptive coverage requirement “substan-
tially burden[s] [their] exercise of religion.” 42 U.S. C.
§2000bb–1(a). Congress no doubt meant the modifier
“substantially” to carry weight. In the original draft of
RFRA, the word “burden” appeared unmodified. The word
“substantially” was inserted pursuant to a clarifying
amendment offered by Senators Kennedy and Hatch. See
——————
hardly the only enterprise of sizable scale that is family owned or
closely held. For example, the family-owned candy giant Mars, Inc.,
takes in $33 billion in revenues and has some 72,000 employees, and
closely held Cargill, Inc., takes in more than $136 billion in reve-
nues and employs some 140,000 persons. See Forbes, America’s Larg-
est Private Companies 2013, available at http://www.forbes.com/
largest-private-companies/.
   Nor does the Court offer any instruction on how to resolve the dis-
putes that may crop up among corporate owners over religious values
and accommodations. The Court is satisfied that “[s]tate corporate law
provides a ready means for resolving any conflicts,” ante, at 30, but the
authorities cited in support of that proposition are hardly helpful. See
Del. Code Ann., Tit. 8, §351 (2011) (certificates of incorporation may
specify how the business is managed); 1 J. Cox & T. Hazen, Treatise on
the Law of Corporations §3:2 (3d ed. 2010) (section entitled “Selecting
the state of incorporation”); id., §14:11 (observing that “[d]espite the
frequency of dissension and deadlock in close corporations, in some
states neither legislatures nor courts have provided satisfactory solu-
tions”). And even if a dispute settlement mechanism is in place, how is
the arbiter of a religion-based intracorporate controversy to resolve the
disagreement, given this Court’s instruction that “courts have no
business addressing [whether an asserted religious belief] is substan-
tial,” ante, at 36?
                      Cite as: 573 U. S. ____ (2014)                     21

                         GINSBURG, J., dissenting

139 Cong. Rec. 26180. In proposing the amendment,
Senator Kennedy stated that RFRA, in accord with the
Court’s pre-Smith case law, “does not require the Govern-
ment to justify every action that has some effect on reli-
gious exercise.” Ibid.
  The Court barely pauses to inquire whether any burden
imposed by the contraceptive coverage requirement is
substantial. Instead, it rests on the Greens’ and Hahns’
“belie[f ] that providing the coverage demanded by the
HHS regulations is connected to the destruction of an
embryo in a way that is sufficient to make it immoral for
them to provide the coverage.” Ante, at 36.20 I agree with
the Court that the Green and Hahn families’ religious
convictions regarding contraception are sincerely held.
See Thomas, 450 U.S., at 715 (courts are not to question
where an individual “dr[aws] the line” in defining which
practices run afoul of her religious beliefs). See also 42
U.S. C. §§2000bb–1(a), 2000bb–2(4), 2000cc–5(7)(A).21
But those beliefs, however deeply held, do not suffice to
sustain a RFRA claim. RFRA, properly understood, dis-
tinguishes between “factual allegations that [plaintiffs’]
——————
   20 The Court dismisses the argument, advanced by some amici, that

the $2,000-per-employee tax charged to certain employers that fail to
provide health insurance is less than the average cost of offering health
insurance, noting that the Government has not provided the statistics
that could support such an argument. See ante, at 32–34. The Court
overlooks, however, that it is not the Government’s obligation to prove
that an asserted burden is insubstantial. Instead, it is incumbent upon
plaintiffs to demonstrate, in support of a RFRA claim, the substantial-
ity of the alleged burden.
   21 The Court levels a criticism that is as wrongheaded as can be. In

no way does the dissent “tell the plaintiffs that their beliefs are flawed.”
Ante, at 37. Right or wrong in this domain is a judgment no Member of
this Court, or any civil court, is authorized or equipped to make. What
the Court must decide is not “the plausibility of a religious claim,” ante,
at 37 (internal quotation marks omitted), but whether accommodating
that claim risks depriving others of rights accorded them by the laws of
the United States. See supra, at 7–8; infra, at 27.
22         BURWELL v. HOBBY LOBBY STORES, INC.

                     GINSBURG, J., dissenting

beliefs are sincere and of a religious nature,” which a court
must accept as true, and the “legal conclusion . . . that
[plaintiffs’] religious exercise is substantially burdened,”
an inquiry the court must undertake. Kaemmerling v.
Lappin, 553 F.3d 669, 679 (CADC 2008).
   That distinction is a facet of the pre-Smith jurispru-
dence RFRA incorporates. Bowen v. Roy, 476 U.S. 693
(1986), is instructive. There, the Court rejected a free
exercise challenge to the Government’s use of a Native
American child’s Social Security number for purposes of
administering benefit programs. Without questioning the
sincerity of the father’s religious belief that “use of [his
daughter’s Social Security] number may harm [her] spirit,”
the Court concluded that the Government’s internal
uses of that number “place[d] [no] restriction on what [the
father] may believe or what he may do.” Id., at 699.
Recognizing that the father’s “religious views may not
accept” the position that the challenged uses concerned
only the Government’s internal affairs, the Court ex-
plained that “for the adjudication of a constitutional claim,
the Constitution, rather than an individual’s religion,
must supply the frame of reference.” Id., at 700–701, n. 6.
See also Hernandez v. Commissioner, 490 U.S. 680, 699
(1989) (distinguishing between, on the one hand, “ques-
tion[s] [of] the centrality of particular beliefs or practices
to a faith, or the validity of particular litigants’ interpreta-
tions of those creeds,” and, on the other, “whether the
alleged burden imposed [by the challenged government
action] is a substantial one”). Inattentive to this guidance,
today’s decision elides entirely the distinction between the
sincerity of a challenger’s religious belief and the substan-
tiality of the burden placed on the challenger.
   Undertaking the inquiry that the Court forgoes, I would
conclude that the connection between the families’ reli-
gious objections and the contraceptive coverage require-
ment is too attenuated to rank as substantial. The re-
                 Cite as: 573 U. S. ____ (2014)          23

                   GINSBURG, J., dissenting

quirement carries no command that Hobby Lobby or Con-
estoga purchase or provide the contraceptives they find
objectionable. Instead, it calls on the companies covered
by the requirement to direct money into undifferentiated
funds that finance a wide variety of benefits under com-
prehensive health plans. Those plans, in order to comply
with the ACA, see supra, at 3–6, must offer contraceptive
coverage without cost sharing, just as they must cover an
array of other preventive services.
  Importantly, the decisions whether to claim benefits
under the plans are made not by Hobby Lobby or Cones-
toga, but by the covered employees and dependents, in
consultation with their health care providers. Should an
employee of Hobby Lobby or Conestoga share the religious
beliefs of the Greens and Hahns, she is of course under no
compulsion to use the contraceptives in question. But
“[n]o individual decision by an employee and her physi-
cian—be it to use contraception, treat an infection, or have
a hip replaced—is in any meaningful sense [her employ-
er’s] decision or action.” Grote v. Sebelius, 708 F.3d 850,
865 (CA7 2013) (Rovner, J., dissenting). It is doubtful that
Congress, when it specified that burdens must be “sub-
stantia[l],” had in mind a linkage thus interrupted by
independent decisionmakers (the woman and her health
counselor) standing between the challenged government
action and the religious exercise claimed to be infringed.
Any decision to use contraceptives made by a woman
covered under Hobby Lobby’s or Conestoga’s plan will not
be propelled by the Government, it will be the wo-
man’s autonomous choice, informed by the physician she
consults.
                          3
  Even if one were to conclude that Hobby Lobby and
Conestoga meet the substantial burden requirement, the
Government has shown that the contraceptive coverage
24          BURWELL v. HOBBY LOBBY STORES, INC.

                      GINSBURG, J., dissenting

for which the ACA provides furthers compelling interests
in public health and women’s well being. Those interests
are concrete, specific, and demonstrated by a wealth of
empirical evidence. To recapitulate, the mandated contra-
ception coverage enables women to avoid the health prob-
lems unintended pregnancies may visit on them and their
children. See IOM Report 102–107. The coverage helps
safeguard the health of women for whom pregnancy may
be hazardous, even life threatening. See Brief for Ameri-
can College of Obstetricians and Gynecologists et al. as
Amici Curiae 14–15. And the mandate secures benefits
wholly unrelated to pregnancy, preventing certain cancers,
menstrual disorders, and pelvic pain. Brief for Ovarian
Cancer National Alliance et al. as Amici Curiae 4, 6–7, 15–
16; 78 Fed. Reg. 39872 (2013); IOM Report 107.
   That Hobby Lobby and Conestoga resist coverage for
only 4 of the 20 FDA-approved contraceptives does not
lessen these compelling interests. Notably, the corpora-
tions exclude intrauterine devices (IUDs), devices signifi-
cantly more effective, and significantly more expensive
than other contraceptive methods. See id., at 105.22
Moreover, the Court’s reasoning appears to permit com-
mercial enterprises like Hobby Lobby and Conestoga to
exclude from their group health plans all forms of contra-
ceptives. See Tr. of Oral Arg. 38–39 (counsel for Hobby
Lobby acknowledged that his “argument . . . would apply
just as well if the employer said ‘no contraceptives’ ” (in-
ternal quotation marks added)).
   Perhaps the gravity of the interests at stake has led the
——————
  22 IUDs, which are among the most reliable forms of contraception,

generally cost women more than $1,000 when the expenses of the office
visit and insertion procedure are taken into account. See Eisenberg,
McNicholas, & Peipert, Cost as a Barrier to Long-Acting Reversible
Contraceptive (LARC) Use in Adolescents, 52 J. Adolescent Health S59,
S60 (2013). See also Winner et al., Effectiveness of Long-Acting Re-
versible Contraception, 366 New Eng. J. Medicine 1998, 1999 (2012).
                    Cite as: 573 U. S. ____ (2014)                25

                      GINSBURG, J., dissenting

Court to assume, for purposes of its RFRA analysis, that
the compelling interest criterion is met in these cases. See
ante, at 40.23 It bears note in this regard that the cost of
an IUD is nearly equivalent to a month’s full-time pay for
workers earning the minimum wage, Brief for Guttmacher
Institute et al. as Amici Curiae 16; that almost one-third
of women would change their contraceptive method if costs
were not a factor, Frost & Darroch, Factors Associated
With Contraceptive Choice and Inconsistent Method Use,
United States, 2004, 40 Perspectives on Sexual & Repro-
ductive Health 94, 98 (2008); and that only one-fourth of
women who request an IUD actually have one inserted
after finding out how expensive it would be, Gariepy,
Simon, Patel, Creinin, & Schwarz, The Impact of Out-of-
Pocket Expense on IUD Utilization Among Women With
Private Insurance, 84 Contraception e39, e40 (2011). See
also Eisenberg, supra, at S60 (recent study found that
women who face out-of-pocket IUD costs in excess of $50
were “11-times less likely to obtain an IUD than women
who had to pay less than $50”); Postlethwaite, Trussell,
Zoolakis, Shabear, & Petitti, A Comparison of Contracep-
tive Procurement Pre- and Post-Benefit Change, 76 Con-
traception 360, 361–362 (2007) (when one health system
eliminated patient cost sharing for IUDs, use of this form
of contraception more than doubled).
   Stepping back from its assumption that compelling
interests support the contraceptive coverage requirement,
the Court notes that small employers and grandfathered
plans are not subject to the requirement. If there is a
compelling interest in contraceptive coverage, the Court
——————
  23 Although the Court’s opinion makes this assumption grudgingly,

see ante, at 39–40, one Member of the majority recognizes, without
reservation, that “the [contraceptive coverage] mandate serves the
Government’s compelling interest in providing insurance coverage that
is necessary to protect the health of female employees.” Ante, at 2
(opinion of KENNEDY, J.).
26           BURWELL v. HOBBY LOBBY STORES, INC.

                       GINSBURG, J., dissenting

suggests, Congress would not have created these exclu-
sions. See ante, at 39–40.
   Federal statutes often include exemptions for small
employers, and such provisions have never been held to
undermine the interests served by these statutes. See,
e.g., Family and Medical Leave Act of 1993, 29 U.S. C.
§2611(4)(A)(i) (applicable to employers with 50 or more
employees); Age Discrimination in Employment Act of
1967, 29 U.S. C. §630(b) (originally exempting employers
with fewer than 50 employees, 81 Stat. 605, the statute
now governs employers with 20 or more employees); Amer-
icans With Disabilities Act, 42 U.S. C. §12111(5)(A) (ap-
plicable to employers with 15 or more employees); Title
VII, 42 U.S. C. §2000e(b) (originally exempting employers
with fewer than 25 employees, see Arbaugh v. Y & H
Corp., 546 U.S. 500, 505, n. 2 (2006), the statute now
governs employers with 15 or more employees).
   The ACA’s grandfathering provision, 42 U.S. C. §18011,
allows a phasing-in period for compliance with a number
of the Act’s requirements (not just the contraceptive cov-
erage or other preventive services provisions). Once speci-
fied changes are made, grandfathered status ceases. See
45 CFR §147.140(g). Hobby Lobby’s own situation is
illustrative. By the time this litigation commenced, Hobby
Lobby did not have grandfathered status. Asked why by
the District Court, Hobby Lobby’s counsel explained that
the “grandfathering requirements mean that you can’t
make a whole menu of changes to your plan that involve
things like the amount of co-pays, the amount of co-
insurance, deductibles, that sort of thing.” App. in No. 13–
354, pp. 39–40. Counsel acknowledged that, “just because
of economic realities, our plan has to shift over time. I
mean, insurance plans, as everyone knows, shif[t] over
time.” Id., at 40.24 The percentage of employees in grand-
——————
 24 Hobby   Lobby’s amicus National Religious Broadcasters similarly
                    Cite as: 573 U. S. ____ (2014)                27

                      GINSBURG, J., dissenting

fathered plans is steadily declining, having dropped from
56% in 2011 to 48% in 2012 to 36% in 2013. Kaiser Family
Foundation & Health Research & Educ. Trust, Employer
Benefits 2013 Annual Survey 7, 196. In short, far from
ranking as a categorical exemption, the grandfathering
provision is “temporary, intended to be a means for gradu-
ally transitioning employers into mandatory coverage.”
Gilardi, 733 F.3d, at 1241 (Edwards, J., concurring in
part and dissenting in part).
   The Court ultimately acknowledges a critical point:
RFRA’s application “must take adequate account of the
burdens a requested accommodation may impose on non-
beneficiaries.” Ante, at 42, n. 37 (quoting Cutter v. Wil­
kinson, 544 U.S. 709, 720 (2005); emphasis added). No
tradition, and no prior decision under RFRA, allows a
religion-based exemption when the accommodation would
be harmful to others—here, the very persons the contra-
ceptive coverage requirement was designed to protect. Cf.
supra, at 7–8; Prince v. Massachusetts, 321 U.S. 158, 177
(1944) (Jackson, J., dissenting) (“[The] limitations which of
necessity bound religious freedom . . . begin to operate
whenever activities begin to affect or collide with liberties
of others or of the public.”).
                              4
  After assuming the existence of compelling government
interests, the Court holds that the contraceptive coverage
requirement fails to satisfy RFRA’s least restrictive means
test. But the Government has shown that there is no less
restrictive, equally effective means that would both (1)
satisfy the challengers’ religious objections to providing
——————
states that, “[g]iven the nature of employers’ needs to meet changing
economic and staffing circumstances, and to adjust insurance coverage
accordingly, the actual benefit of the ‘grandfather’ exclusion is de
minimis and transitory at best.” Brief for National Religious Broad-
casters as Amicus Curiae in No. 13–354, p. 28.
28           BURWELL v. HOBBY LOBBY STORES, INC.

                        GINSBURG, J., dissenting

insurance coverage for certain contraceptives (which they
believe cause abortions); and (2) carry out the objective of
the ACA’s contraceptive coverage requirement, to ensure
that women employees receive, at no cost to them, the
preventive care needed to safeguard their health and well
being. A “least restrictive means” cannot require employ-
ees to relinquish benefits accorded them by federal law in
order to ensure that their commercial employers can
adhere unreservedly to their religious tenets. See supra,
at 7–8, 27.25
  Then let the government pay (rather than the employees
who do not share their employer’s faith), the Court sug-
gests. “The most straightforward [alternative],” the Court
asserts, “would be for the Government to assume the cost
of providing . . . contraceptives . . . to any women who are
unable to obtain them under their health-insurance poli-
cies due to their employers’ religious objections.” Ante, at
41. The ACA, however, requires coverage of preventive
services through the existing employer-based system of
health insurance “so that [employees] face minimal logisti-
cal and administrative obstacles.” 78 Fed. Reg. 39888.
Impeding women’s receipt of benefits “by requiring them
to take steps to learn about, and to sign up for, a new
[government funded and administered] health benefit”
was scarcely what Congress contemplated. Ibid. More-
over, Title X of the Public Health Service Act, 42 U.S. C.
§300 et seq., “is the nation’s only dedicated source of federal
——————
   25 As the Court made clear in Cutter, the government’s license to

grant religion-based exemptions from generally applicable laws is
constrained by the Establishment Clause. 544 U.S., at 720–722. “[W]e
are a cosmopolitan nation made up of people of almost every conceiva-
ble religious preference,” Braunfeld, 366 U.S., at 606, a “rich mosaic of
religious faiths,” Town of Greece v. Galloway, 572 U. S. ___, ___ (2014)
(KAGAN, J., dissenting) (slip op., at 15). Consequently, one person’s
right to free exercise must be kept in harmony with the rights of her
fellow citizens, and “some religious practices [must] yield to the com-
mon good.” United States v. Lee, 455 U.S. 252, 259 (1982).
                     Cite as: 573 U. S. ____ (2014)                  29

                       GINSBURG, J., dissenting

funding for safety net family planning services.” Brief
for National Health Law Program et al. as Amici Curiae
23. “Safety net programs like Title X are not designed to
absorb the unmet needs of . . . insured individuals.” Id., at
24. Note, too, that Congress declined to write into law the
preferential treatment Hobby Lobby and Conestoga de-
scribe as a less restrictive alternative. See supra, at 6.
  And where is the stopping point to the “let the govern-
ment pay” alternative? Suppose an employer’s sincerely
held religious belief is offended by health coverage of
vaccines, or paying the minimum wage, see Tony and
Susan Alamo Foundation v. Secretary of Labor, 471 U.S.
290, 303 (1985), or according women equal pay for sub-
stantially similar work, see Dole v. Shenandoah Baptist
Church, 899 F.2d 1389, 1392 (CA4 1990)? Does it rank as
a less restrictive alternative to require the government to
provide the money or benefit to which the employer has
a religion-based objection?26 Because the Court cannot
easily answer that question, it proposes something else:
Extension to commercial enterprises of the accommodation
already afforded to nonprofit religion-based organizations.
See ante, at 3–4, 9–10, 43–45. “At a minimum,” according
to the Court, such an approach would not “impinge on
[Hobby Lobby’s and Conestoga’s] religious belief.” Ante, at
44. I have already discussed the “special solicitude” gen-
erally accorded nonprofit religion-based organizations that
exist to serve a community of believers, solicitude never
before accorded to commercial enterprises comprising
employees of diverse faiths. See supra, at 14–17.
  Ultimately, the Court hedges on its proposal to align for-
profit enterprises with nonprofit religion-based organiza-
——————
   26 Cf. Ashcroft v. American Civil Liberties Union, 542 U.S. 656, 666

(2004) (in context of First Amendment Speech Clause challenge to a
content-based speech restriction, courts must determine “whether the
challenged regulation is the least restrictive means among available,
effective alternatives” (emphasis added)).
30          BURWELL v. HOBBY LOBBY STORES, INC.

                        GINSBURG, J., dissenting

tions. “We do not decide today whether [the] approach
[the opinion advances] complies with RFRA for purposes of
all religious claims.” Ante, at 44. Counsel for Hobby
Lobby was similarly noncommittal. Asked at oral argu-
ment whether the Court-proposed alternative was ac-
ceptable,27 counsel responded: “We haven’t been offered
that accommodation, so we haven’t had to decide what
kind of objection, if any, we would make to that.” Tr. of
Oral Arg. 86–87.
   Conestoga suggests that, if its employees had to acquire
and pay for the contraceptives (to which the corporation
objects) on their own, a tax credit would qualify as a less
restrictive alternative. See Brief for Petitioners in No. 13–
356, p. 64. A tax credit, of course, is one variety of “let the
government pay.” In addition to departing from the exist-
ing employer-based system of health insurance, Conesto-
ga’s alternative would require a woman to reach into her
own pocket in the first instance, and it would do nothing
for the woman too poor to be aided by a tax credit.
   In sum, in view of what Congress sought to accomplish,
——————
  27 On brief, Hobby Lobby and Conestoga barely addressed the exten-
sion solution, which would bracket commercial enterprises with non-
profit religion-based organizations for religious accommodations pur-
poses. The hesitation is understandable, for challenges to the adequacy
of the accommodation accorded religious nonprofit organizations are
currently sub judice. See, e.g., Little Sisters of the Poor Home for the
Aged v. Sebelius, ___ F. Supp. 2d ___, 2013 WL 6839900 (Colo., Dec. 27,
2013), injunction pending appeal granted, 571 U. S. ___ (2014). At
another point in today’s decision, the Court refuses to consider an
argument neither “raised below [nor] advanced in this Court by any
party,” giving Hobby Lobby and Conestoga “[no] opportunity to respond
to [that] novel claim.” Ante, at 33. Yet the Court is content to decide
this case (and this case only) on the ground that HHS could make an
accommodation never suggested in the parties’ presentations. RFRA
cannot sensibly be read to “requir[e] the government to . . . refute each
and every conceivable alternative regulation,” United States v. Wilgus,
638 F.3d 1274, 1289 (CA10 2011), especially where the alternative on
which the Court seizes was not pressed by any challenger.
                      Cite as: 573 U. S. ____ (2014)                    31

                        GINSBURG, J., dissenting

i.e., comprehensive preventive care for women furnished
through employer-based health plans, none of the prof-
fered alternatives would satisfactorily serve the compel-
ling interests to which Congress responded.
                              IV
   Among the pathmarking pre-Smith decisions RFRA
preserved is United States v. Lee, 455 U.S. 252 (1982).
Lee, a sole proprietor engaged in farming and carpentry,
was a member of the Old Order Amish. He sincerely
believed that withholding Social Security taxes from his
employees or paying the employer’s share of such taxes
would violate the Amish faith. This Court held that,
although the obligations imposed by the Social Security
system conflicted with Lee’s religious beliefs, the burden
was not unconstitutional. Id., at 260–261. See also id., at
258 (recognizing the important governmental interest in
providing a “nationwide . . . comprehensive insurance
system with a variety of benefits available to all partici-
pants, with costs shared by employers and employees”).28
The Government urges that Lee should control the chal-
lenges brought by Hobby Lobby and Conestoga. See Brief
for Respondents in No. 13–356, p. 18. In contrast, today’s
Court dismisses Lee as a tax case. See ante, at 46–47.
Indeed, it was a tax case and the Court in Lee homed in on
“[t]he difficulty in attempting to accommodate religious
beliefs in the area of taxation.” 455 U.S., at 259.
   But the Lee Court made two key points one cannot
confine to tax cases. “When followers of a particular sect
enter into commercial activity as a matter of choice,” the
Court observed, “the limits they accept on their own con-
duct as a matter of conscience and faith are not to be
——————
  28 Asa sole proprietor, Lee was subject to personal liability for violat-
ing the law of general application he opposed. His claim to a religion-
based exemption would have been even thinner had he conducted his
business as a corporation, thus avoiding personal liability.
32           BURWELL v. HOBBY LOBBY STORES, INC.

                        GINSBURG, J., dissenting

superimposed on statutory schemes which are binding on
others in that activity.” Id., at 261. The statutory scheme
of employer-based comprehensive health coverage in-
volved in these cases is surely binding on others engaged
in the same trade or business as the corporate challengers
here, Hobby Lobby and Conestoga. Further, the Court
recognized in Lee that allowing a religion-based exemption
to a commercial employer would “operat[e] to impose the
employer’s religious faith on the employees.” Ibid.29 No
doubt the Greens and Hahns and all who share their
beliefs may decline to acquire for themselves the contra-
ceptives in question. But that choice may not be imposed
on employees who hold other beliefs. Working for Hobby
Lobby or Conestoga, in other words, should not deprive
employees of the preventive care available to workers at
the shop next door,30 at least in the absence of directions
from the Legislature or Administration to do so.
   Why should decisions of this order be made by Congress
or the regulatory authority, and not this Court? Hobby
Lobby and Conestoga surely do not stand alone as com-
mercial enterprises seeking exemptions from generally
applicable laws on the basis of their religious beliefs. See,
e.g., Newman v. Piggie Park Enterprises, Inc., 256 F. Supp.
——————
  29 Congress  amended the Social Security Act in response to Lee. The
amended statute permits Amish sole proprietors and partnerships (but
not Amish-owned corporations) to obtain an exemption from the obliga-
tion to pay Social Security taxes only for employees who are co-
religionists and who likewise seek an exemption and agree to give up
their Social Security benefits. See 26 U.S. C. §3127(a)(2), (b)(1). Thus,
employers with sincere religious beliefs have no right to a religion-
based exemption that would deprive employees of Social Security
benefits without the employee’s consent—an exemption analogous to
the one Hobby Lobby and Conestoga seek here.
   30 Cf. Tony and Susan Alamo Foundation v. Secretary of Labor, 471
U.S. 290, 299 (1985) (disallowing religion-based exemption that “would
undoubtedly give [the commercial enterprise seeking the exemption]
and similar organizations an advantage over their competitors”).
                  Cite as: 573 U. S. ____ (2014)           33

                    GINSBURG, J., dissenting

941, 945 (SC 1966) (owner of restaurant chain refused to
serve black patrons based on his religious beliefs opposing
racial integration), aff ’d in relevant part and rev’d in part
on other grounds, 377 F.2d 433 (CA4 1967), aff ’d and
modified on other grounds, 390 U.S. 400 (1968); In re
Minnesota ex rel. McClure, 370 N.W.2d 844, 847 (Minn.
1985) (born-again Christians who owned closely held, for-
profit health clubs believed that the Bible proscribed
hiring or retaining an “individua[l] living with but not
married to a person of the opposite sex,” “a young, single
woman working without her father’s consent or a married
woman working without her husband’s consent,” and any
person “antagonistic to the Bible,” including “fornicators
and homosexuals” (internal quotation marks omitted)),
appeal dismissed, 478 U.S. 1015 (1986); Elane Photog­
raphy, LLC v. Willock, 2013–NMSC–040, ___ N. M. ___,
309 P.3d 53 (for-profit photography business owned by a
husband and wife refused to photograph a lesbian couple’s
commitment ceremony based on the religious beliefs of the
company’s owners), cert. denied, 572 U. S. ___ (2014).
Would RFRA require exemptions in cases of this ilk? And
if not, how does the Court divine which religious beliefs
are worthy of accommodation, and which are not? Isn’t
the Court disarmed from making such a judgment given
its recognition that “courts must not presume to determine
. . . the plausibility of a religious claim”? Ante, at 37.
    Would the exemption the Court holds RFRA demands
for employers with religiously grounded objections to the
use of certain contraceptives extend to employers with
religiously grounded objections to blood transfusions
(Jehovah’s Witnesses); antidepressants (Scientologists);
medications derived from pigs, including anesthesia,
intravenous fluids, and pills coated with gelatin (certain
Muslims, Jews, and Hindus); and vaccinations (Christian
34          BURWELL v. HOBBY LOBBY STORES, INC.

                       GINSBURG, J., dissenting

Scientists, among others)?31 According to counsel for
Hobby Lobby, “each one of these cases . . . would have to
be evaluated on its own . . . apply[ing] the compelling
interest-least restrictive alternative test.” Tr. of Oral Arg.
6. Not much help there for the lower courts bound by
today’s decision.
   The Court, however, sees nothing to worry about. To-
day’s cases, the Court concludes, are “concerned solely
with the contraceptive mandate. Our decision should not
be understood to hold that an insurance-coverage mandate
must necessarily fall if it conflicts with an employer’s
religious beliefs. Other coverage requirements, such as
immunizations, may be supported by different interests
(for example, the need to combat the spread of infectious
diseases) and may involve different arguments about the
least restrictive means of providing them.” Ante, at 46.
But the Court has assumed, for RFRA purposes, that the
interest in women’s health and well being is compelling
and has come up with no means adequate to serve that
interest, the one motivating Congress to adopt the Wom-
en’s Health Amendment.
   There is an overriding interest, I believe, in keeping the
courts “out of the business of evaluating the relative mer-
its of differing religious claims,” Lee, 455 U.S., at 263, n. 2
(Stevens, J., concurring in judgment), or the sincerity with
which an asserted religious belief is held. Indeed, approv-
ing some religious claims while deeming others unworthy
of accommodation could be “perceived as favoring one
religion over another,” the very “risk the Establishment
Clause was designed to preclude.” Ibid. The Court, I fear,
——————
   31 Religious objections to immunization programs are not hypothet-

ical. See Phillips v. New York, ___ F. Supp. 2d ___, 2014 WL 2547584
(EDNY, June 5, 2014) (dismissing free exercise challenges to New
York’s vaccination practices); Liberty Counsel, Compulsory Vaccina-
tions Threaten Religious Freedom (2007), available at http://www.lc.org/
media/9980/attachments/memo_vaccination.pdf.
                 Cite as: 573 U. S. ____ (2014)          35

                   GINSBURG, J., dissenting

has ventured into a minefield, cf. Spencer v. World Vision,
Inc., 633 F.3d 723, 730 (CA9 2010) (O’Scannlain, J., con-
curring), by its immoderate reading of RFRA. I would
confine religious exemptions under that Act to organiza-
tions formed “for a religious purpose,” “engage[d] primarily
in carrying out that religious purpose,” and not “engaged
. . . substantially in the exchange of goods or services for
money beyond nominal amounts.” See id., at 748 (Klein-
feld, J., concurring).
                       *     *    *
  For the reasons stated, I would reverse the judgment of
the Court of Appeals for the Tenth Circuit and affirm the
judgment of the Court of Appeals for the Third Circuit.
                 Cite as: 573 U. S. ____ (2014)          1

               BREYER and KAGAN, JJ., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                   Nos. 13–354 and 13–356
                         _________________


    SYLVIA BURWELL, SECRETARY OF HEALTH
   AND HUMAN SERVICES, ET AL., PETITIONERS
13–354                v.
       HOBBY LOBBY STORES, INC., ET AL.
  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE TENTH CIRCUIT


                              AND


  CONESTOGA WOOD SPECIALTIES CORPORATION
              ET AL., PETITIONERS
13–356                  v.
    SYLVIA BURWELL, SECRETARY OF HEALTH
          AND HUMAN SERVICES, ET AL.
  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE THIRD CIRCUIT

                        [June 30, 2014] 


  JUSTICE BREYER and JUSTICE KAGAN, dissenting.
  We agree with JUSTICE GINSBURG that the plaintiffs’
challenge to the contraceptive coverage requirement fails
on the merits. We need not and do not decide whether
either for-profit corporations or their owners may bring
claims under the Religious Freedom Restoration Act of
1993. Accordingly, we join all but Part III–C–1 of JUSTICE
GINSBURG’s dissenting opinion.